Presentation of the programme of the Slovenian Presidency (debate)
Ladies and gentlemen, today is a very special day. It is a special day because for the first time in the history of the European Union the representative, the Prime Minister of this country, namely Slovenia, has the Presidency of the European Union. Slovenia is a country that joined the European Union on 1 May 2004 along with nine other countries. And it is the first time that one of the former communist countries now living according to the basic principles of freedom, democracy and parliamentarianism, namely Slovenia, has the Presidency of the European Union. I therefore warmly welcome the President-in-Office of the Council, the Prime Minister of Slovenia, Janez Janša. Welcome to the European Parliament!
(Applause)
Today is also special for another reason, however, and I therefore extend a particularly warm welcome to the President of the European Commission, José Manuel Durão Barroso, because it is exactly 50 years ago that the first President of the European Commission, Walter Hallstein, convened his first Commission. The 50th anniversary of the European Commission is another event for us to celebrate. And so I also send the Commission, as an exception in this rather solemn context, all good wishes for this special birthday.
(Applause)
Ladies and gentlemen, it is a pleasure to listen to the report of the President-in-Office of the Council.
President of the Council. - (SL) It is my honour and pleasure to be with you here today, and indeed also a matter of pride. I feel pride as a Slovene whose country is the first of the new EU Member States to be entrusted with the presidency of the European Council and also as a European whose Union is entering 2008 with a signed Lisbon Treaty and an enlarged Eurozone and Schengen area.
I assure you that in the months leading up summer I will be delighted, if you invite me, to come here more often, and certainly after each meeting of the European Council. I look forward to close and constructive cooperation with the European Parliament throughout the six-month period.
Today is a historic day in many respects. Slovenia is presenting its priorities for the presidency in the European Parliament as the first new Member State, as the first Member State from behind the former Iron Curtain, and also as the first Slavic country to lead the Council of the European Union.
This would not have been possible without the profound changes that have occurred on the European continent in the past quarter of a century. They have enabled Europe to become united to a large degree, that is to say united in a union of peace, freedom, solidarity and progress. All this was unimaginable to millions of Europeans only 20 years ago.
In May this year exactly 20 years will have passed since a very particular and personal experience of mine. Allow me to share it with you since it is very symbolic of the changes I have just referred to.
In 1988, two other journalists and I, along with a non-commissioned officer, were arrested, imprisoned, tried and convicted before a military court because we had criticised the then totalitarian Communist regime in Yugoslavia, and in particular, the militaristic aspirations of the then Yugoslav army. There were no fundamental rights of defence, no right to a lawyer, and no public presence. We were tried in the middle of Ljubljana, the capital of Slovenia, at that time still a republic of Yugoslavia, and tried in what was for us a foreign language.
Despite the trial being held in secret and the threats of intervention by the Yugoslav army, tens of thousands of people took to the streets and squares in peaceful protest. They demanded respect for human rights and democracy. They brought about the beginning of the changes.
Almost exactly 20 years later I stand before you today in this esteemed chamber, in the European Parliament, in the middle of Strasbourg, which I am able to reach without stopping at borders. As the Prime Minister of the Republic of Slovenia and the President of the European Union, I can address you in my mother tongue.
If anyone had told me this was possible 20 years ago in my cell of the military prison I would obviously not have believed a word of it. But it did happen and after only 20 years in the life of the same generation.
In that time Slovenia has established a democratic parliamentary system and a market economy and become an independent, internationally recognised country and is now a member of the European Union and Nato and part of the Eurozone and the Schengen area. In 1988, 20 years ago, we had an income of around EUR 4 000 per capita in purchasing power, whilst in 2007 the figure was EUR 22 000. We have reached 91% of the European Union average, last year our economic growth exceeded 6%, and we have the lowest unemployment rate in history and one of the lowest in the European Union. The level of poverty is the second lowest in the Eurozone, we are the third least indebted member of the Eurozone, and we rank among the first six Member States on the European Union reform barometer.
Following the collapse of the Berlin Wall and the democratic changes similar great progress has also been made by the other former Communist countries of Central and Eastern Europe which are now members of the European Union.
Following the removal of the Schengen border between Italy, Austria, Hungary and Slovenia in December last year tens of thousands of people in Slovenia and on the other side of the former border spontaneously celebrated this symbolic act. Those of you who were with us at that time - the President of the European Commission was there and there was great rejoicing in other places too despite the cold weather - were able to see that people's reactions were very emotional. The situation was the same everywhere on the former borders of the one-time Iron Curtain from the Baltic to the Adriatic.
On that occasion I met an elderly Slovene couple among the happy crowd at the former border crossing. Both had tears in their eyes. They told me about the hardships they had endured for decades living on the hard border and later the humiliation they had suffered almost every time they had crossed the border. The lady said she hardly dared to believe that all this was happening and that the border would practically no longer exist and that something was emerging which she had not even dared dream of 20 or even 15 years ago.
I wish that the members of the European Parliament who supported enlargement of the European Union and the Schengen area could have been there that December evening. They would have found it very gratifying. However, as it was not possible for all of you to be there, may I take this opportunity here to say 'thank you'.
Thank you on behalf of that elderly couple on the vanishing border at the former border crossing, on behalf of thousands, tens of thousands and millions, on behalf of the over 100 million Europeans of Central and Eastern Europe who 20 years ago where still on the other side of the Iron Curtain, some in prison with no political and many human rights who are now together in a united Europe, with genuine opportunities for a better life and opportunities the likes of which were never available to our predecessors. (Applause)
You may not even be aware how immense the consequences have been of your decision to support our aspiration for freedom and show solidarity with us. The decision is probably unprecedented in the entire history of human kind, a decision which would bring so much good to so many people. I thank you on behalf of those of us who are here because you stood with us. You were in no way forced to take such an unselfish decision - freedom and solidarity triumphed because you cared.
Those of us who belong to generations that were not born in the European Union probably have a more emotional view of everything that has occurred in recent years and decades. For us, the European Union is not something to be taken for granted. We know that another, far worse, alternative exists and that is another reason why we are prepared to do everything to ensure that the European Union is preserved, developed and strengthened.
Our principle objective is for Europe to make progress in as many areas as possible in the next six months. We defined these key areas some time ago when we drew up the 18-month presidency programme together with Germany and Portugal. It was a unique experience and working as a trio was excellent, as was the contribution of the European institutions. This Parliament has been informed of the programme and the significant progress which our partners in the trio achieved last year in implementing the joint programme.
Slovenia will make every effort to complete everything that remains to be done. Therefore, our starting point remains the abovementioned programme since we wish to maintain the continuity of European Union policies. At the same time we will also devote ourselves to any new challenges. As the final country in the trio we will ensure a smooth transition to the next trio.
The main achievement in implementing the programme thus far was the agreement on a new EU Treaty which was signed in Lisbon in December last year. Let me express my appreciation of the personal commitment of Chancellor Angela Merkel and Prime Minister José Sócrates which has led to this result. Let us remember the uncertain and difficult circumstances in which the German Presidency took on this project a year ago. The Berlin Declaration and the agreement in principle, contained in it, that the European Union should be given a new treaty basis, was the first breakthrough on the road to Lisbon. Following successful agreement on the mandate for an intergovernmental conference at the European Council in June, the work of the German Presidency was successfully continued by our Portuguese colleagues. Under their leadership the intergovernmental conference was successfully concluded and we gained the new Lisbon Treaty.
On this occasion I would like to highlight the important role and contribution of the European Parliament, in particular your representatives at the intergovernmental conference, in drawing up the new treaty. I would also like to highlight the important role of the European Commission in reaching agreement on the new treaty. I have followed this work closely. I am familiar with it and can therefore speak from first-hand experience. The President of the Parliament, Hans-Gert Pöttering, and the President of the Commission, José Manuel Barroso, demonstrated great personal commitment in offering strategic assistance to both presiding countries last year. The synergy of the efforts made by all three key institutions of the European Union made possible the success and the signing of the Lisbon Treaty.
This Treaty will ensure greater effectiveness and democracy in the functioning of an enlarged European Union. It will facilitate decision-making in many new areas and strengthen the role of the European and national parliaments.
However, our task was not ended by the signing of the Treaty. We have entered the ratification period which - as we know from the 2005 experience - is the most sensitive stage in enacting a new treaty. I should stress that ratification is an exclusive area of competence and responsibility of each Member State. In that respect I would like to offer particular congratulations to Hungary which has already completed this process. We hope that by the end of our presidency most Member States will have followed this example. The Slovene Parliament will take a decision on ratification by the end of this month.
The objective is to enact the Treaty on 1 January 2009. That means, amongst other things, that we will have a great deal to do as regards all the necessary preparations. We are working closely with the next presiding country, France, to ensure that everything is ready in time to enact the Treaty. In that connection we will also work closely with the European Parliament.
Ladies and Gentlemen, the progress of the European Union in the fields of economic reform in the Member States and the construction of the internal market has been encouraging in recent years. During that period the EU economy has strengthened and productivity and employment have increased substantially.
During the next three-year cycle of implementation of the Lisbon strategy for growth and employment we must, above all, continue along the same lines as before and focus on investment in people, modernisation of labour markets, increasing entrepreneurial potential, providing reliable and affordable sources of energy, and protection of the environment. In order to launch the new three-year cycle effectively at the European Council in spring, it is necessary to adopt, in good time, integrated guidelines for which the EU institutions are responsible. Distinguished Members of the European Parliament, at this juncture I would like to reiterate the importance of constructive inter-institutional cooperation.
Implementation of well-planned reforms in the Member States with support from the institutions at European Union level, where the implementation of common policies means added value, is key to sustaining economic growth. There are many problems which could challenge such growth and thus there is a need for constant reform and adaptation. At present we are faced with a number of difficult challenges, key amongst them being the increase in oil and food prices and the prevailing turmoil on the financial markets caused by events on the mortgage market in the United States. The Slovenian Presidency will devote all the necessary attention to alleviate the consequences of it. To that end, a comprehensive programme of EU activities to strengthen the stability of financial markets will be laid down during the first half of the year. There is a need for greater market transparency, strengthened supervisory mechanisms, and closer cooperation at international level.
Investment in people, knowledge, research and new technologies remains one of the bases of the Lisbon strategy. A society based on creativity and knowledge is increasingly becoming a necessity for modern Europe. However, investment in knowledge alone is not enough. This year we have an opportunity for an in-depth debate on the kind of EU single market we want to see. We must ensure that there will be no obstacles to the flow of ideas and knowledge. At the European Council in spring we therefore wish to add a fifth freedom - the free flow of knowledge - to the four freedoms of the European Union where exceptional progress has been made thus far. Greater mobility of students, researchers and lecturers will contribute to this. The advantages of the EU internal market must become more accessible to consumers and small and medium-sized businesses. Further rapid progress in actually establishing an internal market in services and innovation is key to implementing the European Union's reform strategy. We intend to do our utmost to make progress in liberalising the internal energy market. At the end of our presidency I would gladly report to you that agreement has been successfully reached on this matter. We hope that we will succeed in taking the necessary steps towards a better, cheaper and reliable supply of energy for our citizens and businesses.
Distinguished Members of the European Parliament, as regards the future of the EU we must refer to the enlargement process which is not yet completed. Enlargement is one of the most successful policies of the European Union. In 2006 the European Commission demonstrated conclusively in its communication 'Enlargement - Two Years After' that the greatest enlargement to date, namely that in 2004, benefited both the old and the new Member States of the European Union.
A glance at the map of Europe confirms our impression that enlargement is an unfinished story. It is vital that this process should continue in accordance with the undertakings entered into and on the basis of fundamental principles, primarily the principle that the membership criteria must be met. The Slovenian Presidency will endeavour to continue the accession negotiations with Croatia and Turkey on these bases.
The countries of the Western Balkans are a case in themselves. When the EU presidency was last held by a country bordering on that region, namely Greece, the foundations for the integration of the countries of the Western Balkans were laid down in the Thessaloniki Agenda. We consider that now, five years later, is the right time to confirm and consolidate the prospects of these countries joining the EU. The presidency intends to promote their progress in this direction. I should stress that we are not advocating lowering the criteria or providing a short cut. Not at all. We want the European Union to intervene more actively in this area and to step up its involvement in assisting these countries in their reform processes.
We should not forget that a firm and tangible prospect of EU membership is an essential lever for bringing about the necessary changes and reforms in these countries. We therefore wish to strengthen that prospect, also by means of specific steps in a range of areas.
At the very core of the Western Balkans lies Kosovo. In the 1970s Kosovo gained autonomy and became part of the federal system of the former Yugoslavia. The status of Kosovo was virtually the same as that of the federal republics. Fifteen years later Milošević unilaterally removed that status and then attempted to carry out ethnic cleansing which was only stopped by the international community. Following that intervention peace was restored but the question of Kosovo's permanent status has remained unresolved.
Today this is one the most demanding questions facing the European Union. It would, of course, be desirable for the issue of Kosovo's status to be resolved in a manner which was entirely acceptable to the two parties directly involved. Regrettably, the lengthy negotiation process shows that the possibilities for such an outcome have been exhausted. Furthermore, it appears unlikely that it will be possible to reach agreement on the issue in the UN Security Council in the foreseeable future.
On the other hand, we all know that further delay in resolving the issue could drastically destabilise a large part of the Western Balkan region. That would be the worst possible outcome. Kosovo is above all a European issue. The Slovenian Presidency will build on the decisions of the European Council in December. We have the foundations on which to build consensus, we have the European Union's political agreement in principle to deploy a civilian mission to Kosovo, and we agree that maintaining the status quo is unsustainable and that the issue of Kosovo is a particular problem which cannot be applied to any other situation in the world. Within this framework the presidency will coordinate solutions which enjoy the broadest possible support within the European Union and at the same time ensure long-term stability in the region.
However, Kosovo is not, of course, an island in this region. All the countries of the Western Balkans are important to Europe, to the European Union. It is more important to Slovenia than to many other Member States of the European Union as it lies in our direct vicinity and the present situation in the Balkans is an unfinished story in the geopolitical transformation following the end of the Cold War. We would like it to have a happy ending. We as the European Union bear responsibility for it and owe it to the nations and cultures of this region. The stability of the region is extremely important to the European Union as a whole and attainable only within a European perspective.
Serbia has traditionally played an important role in the Western Balkans. It is vital that we encourage Serbia on the road to Europe through an appropriate approach and in spite of the short-term turbulence and wavering.
The former Yugoslav Republic of Macedonia was granted candidate status back in 2005 but has still not been given a date for the start of negotiations. It has implemented many successful reforms but still has to implement others and we must help it in that respect. It must not become hostage to the wider situation in the region. The earliest possible resolution of Kosovo's status is also very important to its internal stability.
We should also mention the role of Albania which had a distinct history after the Second World War but we now value for its contribution to stability in the region and its constructive approach to resolving the issue of Kosovo's future status. We can also place in the same category Montenegro, which has also seriously embraced reform with a view to inclusion in the Thessaloniki Agenda.
The post-Dayton structure of Bosnia and Herzegovina with an international presence and internal political instability has shown us in recent months that this country requires special attention. Much has already been done and support for its EU membership is strengthening, but further assistance is required. We should not forget the refugees who have still not returned to their homes and the serious crimes that have as yet gone unpunished. Punishment of these crimes against humanity, peace and reconciliation are of fundamental importance to the European future of Bosnia and Herzegovina.
There are numerous reasons for further strengthening our cooperation with neighbours, strategic partners and others. I have today already mentioned the external border of the European Union. Beyond that border we have important and valuable partners whom we must involve more in our various activities.
The European Neighbourhood Policy is a welcome tool for strengthening the area of stability and prosperity beyond our borders. The eastern and Mediterranean dimension are equally important. We should we forget Ukraine, Moldova, the Southern Caucasus and North Africa. We need intensive dialogue and new circumstances repeatedly call for new forms of specific cooperation. They are very welcome.
We would like to see strengthening of institutions and processes such as the Barcelona process and Euro-Med. What we do not need is duplication or institutions competing with EU institutions which cover part of the European Union and part of the neighbouring area at the same time. The EU is a whole and only as a whole can it be sufficiently effective in establishing peace, stability and progress in the neighbouring area and beyond.
We will also strengthen cooperation with our strategic partners in the world. During our presidency we will organise four summit meetings: with the United States, the Russian Federation, Japan and the countries of Latin America and the Caribbean. We will establish cooperation with the countries of Latin America and the Caribbean with the aim of achieving sustainable development and combating climate change and poverty. During the Slovenian Presidency we would like to consolidate and, if possible, formalise our partnership and cooperation with the Russian Federation.
During the Slovenian Presidency the European Union will provide reliable support for the Middle East peace process. The EU will cooperate in fulfilling the obligations entered into in Annapolis and Paris. We want both Israelis and Palestinians to live secure, free and successful lives and will commit ourselves to the coexistence of two peaceful countries.
Ladies and Gentlemen, the time is coming for the European Union to have a new, strengthened role in the world. Europe is entering 2008 with a signed Lisbon Treaty, an enlarged Eurozone and Schengen area, solid economic growth, a stable Euro and over three and a half million more jobs than at the beginning of the previous year. Therefore, we have many reasons to conduct the European Council with ambition, with optimism and - I hope my French friends will not take this amiss - with vision. Such vision is always necessary. Because if you don't know how to adjust the rudder, every wind is the wrong wind. There is a great deal of wind, in particular the wind of change. The last two decades of change have not only affected Europe, the whole world has changed. Moreover, in recent years it has done so faster than before.
Some changes have already occurred but have not been fully assessed. We have much to say about the economic rise of India and China. In 2005, at the beginning of the UK Presidency, I listed to a speech by British Prime Minister Tony Blair given in this esteemed chamber. He pointed to these changes and to the growing strength of two new economic superpowers, India and China. Incidentally, this week those two countries signed a number of bilateral economic and trade agreements. These new players are rapidly investing in knowledge, research and development and enhancing their competitiveness. It has correctly been concluded that the European Union is compelled to reconsider and take steps to ensure that its competitive situation does not deteriorate. In recent years we have listed all our deficiencies and spoken about measures to remedy them. Many of those measures have been carried out, some, unfortunately, have not. However, I do not wish to speak again about the objectives and obligations stemming from the Lisbon Strategy.
Finally, I wish to say that it is not sufficient to address the changes facing the European Union in a global world solely in terms of competitiveness and the fight against terrorism. Both responses are correct, but not sufficient.
At a global level the European Union faces the following key challenges to which, sooner or later, it will have to provide answers in addition to those we have heard so far.
The first challenge is the issue of UN reform and the establishment of a new world order. The European Union can play a key role in this reform.
The second challenge is combating poverty. This is one of the absolute priorities. The international development aid provided by the European Union is substantial but not always used effectively. If it is to be more effective, we primarily need to do two things: one, focus on education, that is to say raising educational levels in poor societies, and, two, purchasing food and other goods to be donated as development aid in the countries and regions at which the aid is targeted. That is the only way we can effectively help strengthen their agriculture and economies and root out the causes of poverty in the long term. As regards international development aid, the word 'competitiveness' must be replaced with the word 'cooperation'. We should be heartened by the fact that the less developed countries are becoming more developed and the poor are becoming richer. The more countries are developed, the more they will be able to help combat poverty.
The third challenge is combating climate change. With the conclusions of last year's European Council the European Union became a global leader with increased credibility and much stronger influence. We must retain this role. We will achieve this also by ensuring, when negotiating with our global partners, that the same criteria we apply internally are also applied externally as regards sharing the burden in the fight against climate change.
The fourth challenge is, of course, intercultural dialogue. It is needed more than ever before. In the long run the conditions for world peace and a response to the greatest security threat to the modern world cannot be created without it. Therefore, we are pleased that 2008 is also a year in which the European Union is devoting great attention to intercultural dialogue. We are also pleased that the President of the European Parliament was able to attend the opening ceremony in Ljubljana at the beginning of the month and that the European Parliament is to organise a large number of important events in that connection. You are making a very significant contribution, firstly, to reinforcing awareness of the need for such dialogue and, secondly, to us taking genuine steps forward.
From time to time we hear that the above issues are not really true priorities of the European Union and that we should deal with domestic problems, but I am convinced that that is too narrow a view because the establishment of peace and security for our citizens, stable and secure EU energy supplies and the management of migration pressures on the European Union largely depend on how we resolve these four key issues in future and how the European Union exercises its increased role and influence in a global world.
The more the European Union is capable of acting as a global player on these bases, the greater guarantees it citizens will have of peaceful and secure lives and stable economic and social development.
Ladies and Gentlemen, allow me to conclude by assuring you that Slovenia will take on, or has taken on, this task before it with complete responsibility and after three years of intensive preparations. Our presidency may not be on such a large scale as the French and as high-profile as the German, and perhaps our civil servants do not have such long-standing and excellent traditions as the British. We may make mistakes, say something too directly or quite naively. However, we promise to work responsibly and apply ourselves to the substantive issues. We will not compete for the spotlight. That is not important to us. We know where we started from 20 years ago when Slovenia was underestimated by many. We are aware of what we have had to do to be successful and to be here today.
It is our greatest wish that our contribution will, each month, create more satisfied Europeans so that one day any person walking down the street in any town in Europe will answer immediately, when asked whether he is concerned about the future of the European Union, 'I care about the future of Europe because I know Europe cares about me.'
Ladies and Gentlemen, we are perhaps not there yet, but we are not far off and clearly on the right track. Thank you. (Applause)
Many thanks to the President-in-Office of the Council, Prime Minister Janša. It is wonderful that Slovenia has the Presidency. The Group Chairmen will soon be expressing their affirmations, but I can say now, on behalf of the entire Parliament, that the European Parliament stands alongside Slovenia in creating a successful European Union and we are therefore sure that the Slovenian Presidency will be a great success.
Now I would like to ask the President of the Commission to speak to us.
President of the Commission. - Mr President, Prime Minister, Members of Parliament, my first word goes to the Slovenian Presidency. Indeed, it is the first time a Member State of the last enlargement has assumed this very important responsibility. Slovenia is a great example of the success of the enlargement. It was the first country to adopt the euro.
The example of Slovenia demonstrates that the Member States which joined the European Union in 2004 and 2007 are now at the core of European integration. It also shows the very important European credentials of Slovenia. I wish to express to Prime Minister Janša my full support for the next six months for the very important task of being President of the European Council. You, Prime Minister, dear friend, and your country, are symbols of the struggle for freedom, a fundamental value for Europe. And thank you for reminding us of these great celebrations of Schengen. I was very moved to be with you and with others on that border between Slovenia and Italy, and I will not forget the words you used at that moment, reminding us that, about 20 years ago, people were killed there by the Yugoslav Army when they were trying to reach freedom, to reach Italy, to reach the European Union.
It was indeed a very impressive journey that I undertook with Prime Minister Socrates and the President of the European Council, and at the end of December we visited Germany, Poland and the Czech Republic; we were also on the border between Estonia and Finland, Slovakia, Hungary and Austria, and we saw the emotion expressed in the eyes of so many people.
I think it is important to remind ourselves about this, from where we are now. Listening to you today, Prime Minister Janša, could only reinforce my firm belief that this enlargement of 2004-2007, which united Europe in peace and democracy, is indeed one of the greatest achievements of European history, and we should be proud of it.
The Commission will work very closely with the Slovenian Presidency on central issues of its programme, such as the stability of the Western Balkans, Kosovo, and Bosnia in particular, but also enlargement, the European neighbourhood policy, asylum and immigration, cooperation with strategic partners and intercultural dialogue.
Let me concentrate on three issues that are very much linked with our responsibility. I would like to focus on three priorities: the Treaty of Lisbon, the package on energy and climate change, and the renewed Lisbon Strategy.
The year 2007 leaves the European Union in good shape. Progress towards the conclusion of a new Treaty met our expectations. The Union followed the roadmap that was presented by the Commission in May 2006: first the Berlin Declaration, which celebrated the 50th anniversary of the Treaty of Rome and outlined a vision for the future of the Union; then the June European Council, where we agreed - under the German Presidency - on a precise mandate for the IGC; and finally, the signature of the Treaty of Lisbon in December.
The process of reaching agreement showed a remarkable degree of consensus between Member States and European institutions on the way forward.
We have a credible and balanced Treaty, and I believe that it provides strong foundations for the future. We have avoided much of the disunity and disagreements of previous institutional debates. This leaves the Union in good shape to ensure we deliver our political priority for this year. The political priority for this year is the successful ratification of the Lisbon Treaty. I call on all Member States to proceed swiftly and decisively to ensure ratification of this European Treaty.
Next week, the Commission will adopt the climate change and renewable energy package. Our proposals meet the ambition set by all Heads of State and Government in last year's Spring European Council, who called for precise and legally binding targets.
The Commission is now acting on that mandate. I see with great satisfaction that this is also a priority, both for the Slovenian Presidency of the Council and for Parliament. We will have to work hard to have the package adopted by the end of 2008. Our package will complement the proposals presented last year on the energy internal market. A European energy market will give more options and better prices to European citizens, and it is essential to meet the three central challenges which the European Union faces in energy: competitiveness, sustainability and security of supply.
We knew from the very beginning that transforming Europe into a low-carbon economy is not an easy task. But this is the moment to be serious, responsible and coherent with our commitment. The Commission will follow a balanced approach to efforts asked of the Member States. They start from different places; they have different circumstances; some are more able than others to finance investment. We also need to minimise the costs of adaptation for European industry and to address the challenges faced by energy intensive industries. The Commission is well aware of these realities, as our proposals will show.
But do not expect us to compromise on the European interest, which is to lead global efforts to fight climate change, to ensure energy security and to provide a competitive advantage to our economies. Both our international credibility and the credibility before European citizens depend on the fulfilment of the targets established in March 2007.
Bali was a great success in setting out a roadmap to agreement, but our package next week is a clear demonstration of our willingness to put our money where our mouth is.
The energy and climate change package should be seen as an opportunity for Europe in economic terms. It will encourage innovation and it will increase competitiveness. It is a mistake to set the fight against climate change against the competitiveness of European industries. The Union should lead global efforts to tackle climate change, and European industries should continue to be world leaders. At the same time, we will also create new markets and new jobs and will have the 'first mover' advantage in many of those sectors.
It is true that our package aims at a more environment-friendly Europe, but it will also contribute to a more industry-friendly, a more job-friendly and a more consumer-friendly Europe. It will be a win-win initiative.
Three years after the relaunch in 2005, the Lisbon Strategy for growth and jobs is working. It has contributed to a better performance of the European economy, in particular to the creation of 6.5 million new jobs over the last two years.
We expect the creation of five million jobs up to 2009. Structural reforms are also helping economic growth and improving the prospects for European long-term prosperity. These are very encouraging achievements.
As we launch the next Lisbon cycle, we need to take ambitious decisions in the Spring Council on areas such as research, innovation, the business environment, professional skills and the qualification of labour.
The Commission is making proposals to turn the fifth freedom - the free movement of knowledge - into a European reality in order to speed up innovation and make it available to a higher number of European citizens.
We also need a Small Business Act for Europe to foster the growth of the small and medium-sized enterprises. Those small and medium-sized enterprises create nine out of ten new jobs. This is a priority for the Commission in 2008.
Last but not least, Europe needs active labour policies: policies that give people the skills to realise their potential, and policies that allow our citizens to secure their employability. Investing in people is the surest way to guarantee our citizens that they will remain employed in spite of moving from job to job. We need to offer prosperity, not just for some, not even only for the majority, but for all. This is why investing in people and modernising labour markets remains one of the four priority areas for the new Lisbon cycle.
We must promote the entrepreneur spirit of Europeans: the creation of jobs, innovation and competition are keys to European success. Economic forecasts for 2008 and 2009 are already slightly less optimistic, and we should take these signals seriously. We know that the cause of this is some financial instability coming from the other side of the Atlantic.
Yet we should fight negative discourses. Our economic fundamentals are sound and solid. We also know that economic downturn could blunt the readiness to pursue economic and social reforms. It may be a natural reaction, but it would be the wrong lesson to draw from past experience.
Global competition and the prosperity of our citizens require that Europe continue its reform process to be a more competitive economy. This is the only way to keep our model, our European model of social cohesion.
One of the keys to success in 2007 was the Commission's ability to work well with Parliament and the Council. We would never have had agreement on the Lisbon Treaty or solutions for difficult dossiers like the European Institute of Technology and Galileo without this partnership approach.
The triangular institutional partnership between Parliament, the Slovenian Presidency of the Council and the Commission will be crucial to our success in 2008. With a ratified Treaty, an agreed energy and climate change package, and a delivering Lisbon Strategy of growth and jobs, we will certainly have in 2009 a more confident and a better prepared Europe to face the future.
Finally, let me thank President Pöttering for his congratulations on the 50th anniversary of the first meeting of the European Commission. Indeed, it has been a long journey since 1958 for this institution. The European Commission has been at the centre of the European integration process as a source of dynamism and ambition, as a reference for all those who believe in the European project. Today I am proud to be leading this institution at the beginning of the 21st century as we face new challenges and require new solutions.
The European Commission will remain loyal to Walter Hallstein and all the founding fathers who, 50 years ago, launched this great institution as a central player in our common project. In close cooperation with Parliament and with the Council, we will continue to promote our common goals: a strong Europe, an open Europe, a Europe of freedom, prosperity and solidarity. And we are quite sure that, working hand-in-hand with the Slovenian Presidency and with Prime Minister Janša, we will achieve concrete results for our citizens.
Many thanks, Commission President. Walter Hallstein said on 16 January 1958 - I quote, because it is a short sentence addressed to the Members of the Commission: 'Your work will bear fruit, however, only when there is close cooperation with the other bodies, particularly the Council of Ministers and Parliament's Assembly.' End of quote.
Today we are the European Parliament and what applied then in 1958 also applies today in 2008, and I have no doubt at all that, when the European institutions work together, they will also be successful.
on behalf of the PPE-DE Group. - (FR) Mr President, President-in-Office of the European Council, President of the Commission, ladies and gentlemen, it is fortunate that the desire of the Group of the European People's Party (Christian Democrats) and European Democrats for Europe in 2008 to be effective and able to respond to the concerns of its citizens coincides with the Slovenian Presidency of the European Union.
Slovenia, your beloved country, Prime Minister Janša, is indeed a country that works. The macroeconomic indicators and nature of the political debate prove this. Slovenians are in the vanguard of making people feel they belong to Europe.
Slovenians are among the most effective at achieving the Lisbon objectives. During her journey to EU accession and since 2004, Slovenia has achieved many successes.
What we have done, or not quite done, in 50 years, Slovenia has managed to do in 10, while making the difficult transition from socialism to a market economy, without disrupting society.
A strong privatised economy, stable inflation, rising salaries, a relatively low unemployment rate and above all a strong currency that enabled you to join the euro in 2007. You have also joined the Schengen area and you are now the first of the new Member States to take the reins of the EU.
The Slovenian Presidency undeniably marks the integration of the new Member States within the European Union. By taking responsibility for following through the ratification process of the Lisbon Treaty, by directing the efforts being made by the 27 Member States to meet the challenges Europe has to face in terms of energy and climate change, growth and employment, by continuing the integration process of the Western Balkans, by contributing through your initiatives to the European Year of Intercultural Dialogue, which will provide the chance to reaffirm the values of openness, tolerance and dialogue that are at the heart of the European project, the Slovenian Presidency is showing that the countries that have joined the EU since 2004 are now familiar not only with the EU's institutional affairs, but also with its internal functioning and the way Europe asserts its interests at international level.
President of the Council, the PPE-DE Group will be alongside you, supporting the achievement of your priority objectives. The future of Europe will be played out with the entry into force of the Treaty of Lisbon. Effectiveness is therefore vital if ratification is to be achieved so that new instruments are available by the time of the European Parliament elections in 2009. Our group will also support your efforts to launch the new cycle of the Lisbon Strategy effectively and to guarantee a prosperous, equitable and environmentally-friendly future for Europe and ensure our economy is in a good position to benefit from the opportunities offered by globalisation.
Therefore, to create favourable conditions for social growth, to make knowledge and innovation drivers for growth and to find answers for demographic challenges, energy supply and climate change, Europe must play a dominant role in negotiations with its global partners on a post-Kyoto system.
President-in-Office of the Council, concerning the Balkans and the prospects for the Western Balkans joining Europe, we will support your efforts to foster stability and cooperation in the region, because the security and prosperity of the whole EU depend on this.
The EU and your Presidency must play their part in resolving the issue of Kosovo's status. The bridging role between East and West that Slovenia has often played in Europe historically and geographically is an asset for the EU and its Member States. At the crossroads of all the influences that have marked the history of our continent, Slovenia is a constant thoroughfare for people, goods and cultural currents of all kinds. Slovenia will be the ideal promoter of dialogue between the different cultures, creeds and religious and spiritual traditions in the context of the European Year of Intercultural Dialogue.
Mr President, President-in-Office, ladies and gentlemen, this I say on behalf of the PPE-DE Group, I look forward to an effective Europe in 2008, a successful Europe. The EU Presidency is undoubtedly a considerable challenge for a country like Slovenia, particularly in view of its human resources and the size of its government administration, as you have said. However, President-in-Office, other EU Member States - Luxembourg, Austria - have proved many times over that European conviction, tradition and performance are not measured by the size of countries.
All the best to the Slovenian Presidency!
(Applause)
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, I wish to emphasise once again on behalf of my Group what I said to you, Prime Minister, on two occasions in Ljubljana: as the Socialist Group in the European Parliament, we are prepared to support your Presidency in any way we can. It is - as you have rightly said - a historic Presidency. The Presidency of a state that has emerged from a communist dictatorship - and this should not be belittled - with a Prime Minister who was himself a victim of this dictatorship, is in fact a Presidency that not only deserves the full support of all democrats, but also has a great opportunity to recapture the hearts of the people again because it gives us here in Parliament as well as in Europe the opportunity once again to show that change is possible and in the long run freedom always prevails and democracy will always triumph!
Your country is also proof of this: no dictatorship in the world will survive in the long run. It may do so for 10, 30 or 100 years, but in the end democracy always triumphs, and this is a positive sign.
Your introductions, refreshing in their objectiveness, should set the tone for the whole of 2008. I do not know what awaits us in the second half of the year, but we have at least discussed policy today and that is something we very much appreciate.
The fact that today we have been discussing policy rather than personal matters is perhaps the first difference to the second half of this year. It is striking, however, that we have already established a few differences. One difference I would like to expand on is that yes, the enlargement of the European Union is not over. Yes, the enlargement of the European Union is currently under negotiation. Yes, it is under negotiation with Macedonia, yes it is under negotiation with Croatia and yes, it is under negotiation with Turkey.
You have revealed that you are seeking negotiations with Turkey with the aim of membership. The Council Presidency for the second half of 2008 does not want this. What we want, however, is clarity from the Council. Are negotiations currently taking place with Turkey with the aim of membership or not? This is one of the crucial points you will need to clarify first as best you can in the framework of the Troika during your Presidency of the Council.
The second difference - and we have listened very attentively to this - is that you consider the European institutions strong enough to organise the neighbourhood policy themselves by their own efforts. Well said! This is a clear rebuff to the separate institutions of the Mediterranean Union proposed by your heir presumptive to the office of Council President. Very good - we support you in this, too!
(Applause)
We can therefore see a few rifts lurking in the Council, but you can rely on the fact that the Socialist Group at least is on your side, Mr Janša.
The President-in-Office of the Council has talked about the opening up of the Schengen borders. This, too, is an important point and I thank you for this commitment to the great opportunity that the associated freedom of movement offers our citizens. I thank you, too, for the clear declaration - from a state like Slovenia, a state with your country's history - that you see it as an opportunity for the freedom of your people, because by it you are also sending out a signal against the far right in Europe, which abuses every one of these freedoms with its rhetoric of fear against Europe and makes people afraid of any imponderable developments instead of reassuring them of the opportunities that freedom brings.
(Applause)
I have a request for you, Commission President. In Germany the relocation of Nokia is currently the subject of great debate. You have just said that the strength of Europe's economy lies in its small and medium-sized enterprises. This is correct, but we also still have an enormous share in industrial jobs. In my country the Minister for Economic Affairs of North Rhine-Westphalia is now asserting that this relocation of Nokia from Bochum in Germany to Romania would be financed by EU funds. I don't believe it, but please could you check it and clarify that this is not the case, because rhetoric such as this, as bitter and painful as it is, if not true, is also simply grist to the mill of those who are against the construction of a united Europe. Clarification is therefore very important here.
(Applause)
One final comment to the President of the European Parliament and the President of the Commission. Yes, Walter Hallstein was a great man. As one of the founding fathers of the European Union and one of the Presidents of the Commission, he made a huge contribution, but the extent to which those who would imitate Hallstein have already removed themselves from his founding work can be seen in you, Mr President, 50 years on. Mr Hallstein was a fervent advocate of Turkey's membership of the European Union. You are indeed somewhat sceptical of this, as are all your colleagues. In this respect yes, Walter Hallstein was a great European!
(Applause)
Many thanks to my colleague, Martin Schulz. Conventions in the House make it impossible - or at least not customary - for a proper answer to be given to the President on tongue-in-cheek contributions from Group Chairmen. If I had been in another role, it would have been a pleasure to give you an answer, but I am grateful for Walter Hallstein's friendly comments.
on behalf of the ALDE Group. - Mr President, I should like to address some remarks to Prime Minister Janša. President-in-Office, my group comes to you with one simple message: 'Europe expects'. It expects 2008 to be a year of progress. We expect that progress to start now. And we expect your Presidency to rise to the challenge.
I have no doubts you will. Was it not a feisty Slovene who, raising his fist against a mighty empire, first declared: 'All roads do not lead to Rome!'? Well, neither do they lead to Paris, and this is not the start of the French Presidency. It is an historic first for the countries which entered our Union in 2004.
President-in-Office, your country may be small in size but we know that it is mighty in spirit, and we know too that Europe's Davids often make better presidencies than its Goliaths. True to form, your Presidency's programme combines quiet ambition and a consensual style, which have the potential to unite our continent. Such unity will be vital to the early ratification of the Lisbon Treaty and to mustering support for an interinstitutional agreement on how to govern Europe under that new Treaty.
On interinstitutional cooperation, we would welcome much dialogue with you and a greater presence of your Government in this Chamber. We regret that your seat was empty yesterday when we heard from the first guest in our Year of Intercultural Dialogue.
Your programme speaks of the importance of internal dynamism - and that, Mr Schulz, is the way to create jobs and to maintain jobs in this continent: internal dynamism. We rely on you, President-in-Office, to push forward the single market in energy, in telecoms, in health-care services. The European Union has a hard enough time convincing its citizens that it adds value to their daily lives, so, in a clear-cut case for faster medical care, for lower bills, for greater consumer choice, we would be mad to push proposals for patients' rights off the table just because they are controversial.
In other areas, you will have to flex your muscles a great deal more - particularly with your presidential counterparts who have a vested interest in promoting nuclear energy as the panacea of climate change. Solidarity and burden-sharing are the key to success in cutting emissions and meeting renewable energy targets. In 2008, our Union must show, as President Barroso said, that it can turn fine words about combating climate change into action.
Progress in the Western Balkans is rightly one of your priorities and your experience and understanding of the area will be a bonus to our Union. Nonetheless, I suspect that maintaining, as you do, that the situation in Bosnia-Herzegovina is worse than that in Kosovo does not reflect majority opinion in the Union. Nor am I sure it is a good way to motivate the people of Bosnia-Herzegovina. If it is designed to appease Serbia, it will not work. Sweetening the pill of Kosovo's independence with a Stabilisation and Association Agreement may be a way forward. But, while Mr Đelić readies his pen to come to Brussels, my group reiterates - in the strongest possible terms - that there can be no Stabilisation and Association Agreement without Serbia's full cooperation with the ICTY.
(Applause)
Serge Brammertz, the new Chief Prosecutor, has yet to see fresh evidence of cooperation. None of us, President-in-Office, wish to see Serbia remain on Europe's sidelines, and your Presidency's courteous and constructive attitude may well bring it in from the cold and deliver Ratko Mladić.
But in the mean time, as you say in Slovenia, 'pray for a good harvest, but keep on hoeing'.
(Applause)
on behalf of the UEN Group. - (GA) Mr President, the Slovenian Government is taking over the responsibility of the EU presidency at a time of many challenges. The European countries have to tackle ratification of the Treaty; the spotlight is being trained on the Balkan region; an agreement has to be reached at EU level on the energy package; and new impetus has to be found in order to resolve the conflict between Palestine and Israel.
As has rightly been commented on by colleagues already, the list of what Europe needs to be doing is endless. The range of topics and decisions and the areas of interest and of conflict that have to be dealt with are enormous.
Rather than give lectures to you on what you fail to do or on what others may fail to do in the future, I shall focus briefly on three areas.
Firstly, the Reform Treaty, the Lisbon Treaty: its ratification is essential for the onward development of the European Union.
Secondly, with regard to future enlargements: we must ensure that candidate countries feel they have an opportunity and a chance to become members of the European Union in the near future.
Thirdly and, in my opinion, most importantly, Kosovo and what is happening there, and a peaceful transition from its present status to whatever future status may emerge. We have already seen tremendous success in Kosovo where joint police forces from both ethnic groups are patrolling jointly in each other's areas, where there is no longer that idea of a single police force for a single people, but a joint police force for all the people of Kosovo.
Your experience, Mr Prime Minister, as a rebel in one sense, as an intellectual but, most importantly of all, as a democrat and as the voice of reason that could lead your country from the dark ages of Communism into the bright lights - sometimes dimmed because of energy crises - and future of the European Union, that kind of image and that kind of imagery is what is most important to the people of Bosnia, Serbia, Kosovo and, indeed, Turkey.
I look forward to working with you and with your Government. Despite the fact that you may be small as a country, not only are you big in spirit but there is also great quality there. As has already been proven by your own starting of this process, you are not afraid to stand up to the 'big boys' when they try to bully you around the place. But, most importantly of all, what you bring is the moral certainty of where you have come from.
What the European Union needs today is new heroes - heroes who know what it is like not to have freedom; heroes who know what it is like not to have the freedom of speech, liberty and democracy. That is the best light that we can shine in the dark corners of the European continent today.
on behalf of the Verts/ALE Group. - (IT) Mr President, President-in-Office of the Council, ladies and gentlemen, we are quite sentimental about Europe and what it has achieved as a model of peace and democracy and what it might achieve in terms of boosting people's freedom and well-being and representing a centre of innovation and consistency in tackling global environmental challenges.
We are therefore delighted to welcome you here today, but we are a little sad that this experience might in some ways be a unique one, because, as you know, one of the reforms of the Lisbon Treaty is the election of the President of the European Council. This is something that is of concern to us, partly because none of the candidates who have been put forward would in my opinion be able to advance the cause of Europe very far.
Having said that, however, I would like to mention some specific points that are especially relevant for the Group of the Greens/European Free Alliance. As the President of the Commission mentioned, during your Presidency the 'energy package' is to be presented: this is the result of the work done by all last year and we know that there is a widespread commotion about it and manoeuvring and pressures are already in progress to diminish its value and impact. We believe that a fundamental aspect of your Presidency will be to resist these pressures from both major and minor players to restrict and weaken the impact of these regulations.
We will also continue our battle on principle, on which I believe that we will be in disagreement. In our view, a low carbon economy - here I am also addressing the President of the Commission - cannot be a nuclear economy; funding and wasting time on a new nuclear future which does not exist yet or on expensive technologies of uncertain application such as carbon sequestration and storage are actually in direct competition with the true renewable energies which we should encourage and fund: sun and wind energy, and energy saving, this latter being the most promising prospect for innovation and employment.
Another important issue during your Presidency will be coordinating territorial and urban development, which will be highly important in view of the Spring Summit and which make reference to the follow-up to the Leipzig Charter: safeguarding the quality of our cities and the enhancement of territorial cohesion are perhaps less in fashion than other issues, but we believe them to be absolutely crucial in the battle against climate change.
Waste legislation will also probably be completed during your Presidency. We are extremely concerned, not only by what is happening in my country, in Naples, but also because it seems to us that the lip service paid to the hierarchy of waste strategies, placing a priority on prevention and re-use, is actually contradicted by the text of this legislation, which once again gives priority to incinerators, which, in our view, are definitely not the only way of solving the waste problem.
There are two important issues relating to trade and data protection on which we would really like to see whether your Presidency will truly be a friend to this institution or not. You will have to battle hard with some of your colleagues on the issue of Parliament's assent to the economic partnership agreements with the ACP countries, which, following the strong disagreements with the African countries that emerged in Lisbon, we view as more vital than ever. Then there is freedom of access to negotiating documents on the partnership and cooperation agreements with countries such as China. Just think - the European Parliament has not yet been told anything at all about how these negotiations are going. Everything is being done in total secrecy! We believe that there ought to be an open debate on this issue and that this Parliament should at least be informed about what is going on.
Finally, President-in-Office, I would like to mention the data protection issue. We know that the Council is planning to take a decision on this during your Presidency, but we would ask you to be courageous and request that implementation of this framework decision be postponed until after the entry into force of the Lisbon Treaty, because this would enable Parliament to play a direct part in the reform; my fellow Member will speak to you about this again later on, I ask you, President-in-Office, to hold the first national conference on the Roma people during your Presidency. This would make a significant contribution to intercultural dialogue.
on behalf of the GUE/NGL Group. - (FR) Mr President, President-in-Office of the Council, President of the Commission, for this first Presidency of a new Member State, Slovenia is inheriting a number of rather thankless tasks from its predecessors. Thus, as regards the ratification of the Treaty of Lisbon, you are required to ensure that no Member State apart from Ireland sets the bad example of organising a referendum, including countries that have made firm commitments to do so. This is to some extent like moving backwards at a time when the EU's citizens and institutions are supposed to be moving closer together. Frankly, you deserve to have been given a nobler ambition.
At the social level, the Presidency will first have the difficult task of getting things moving again on two emblematic draft directives, one on working time and the sadly famous opt-out, and the other on temporary work and equal treatment of employees. Nor will it escape a substantive discussion on the action to be taken in the wake of the recent judgments by the European Court of Justice in the Laval/Vaxholm and Viking Line cases, which lend legitimacy to social dumping. My group, moreover, has requested a debate on this matter to be put on the agenda of a forthcoming parliamentary session. This brings up again the whole problem of the Bolkestein Directive and the provisions of the treaty on which it is based. In the midst of the ratification of a new text that includes all these provisions, this makes for a real muddle.
Finally, again on the social level, Europe is facing increasing demands for higher pay. Indeed its share of added value has been diminishing for some decades. It has never been so low, as even the financial press are pointing out. Yet, the European Central Bank has just threatened to raise interest rates if this demand, however legitimate, is met, despite the fact that profits have never been so high, as the experts acknowledge. If we do not put this issue on the agenda, it will soon make its own way there. I recall that the joint document of the German, Portuguese and Slovenian Presidencies underlines in point 68 that, I quote 'The overarching aims of the three Presidencies will be to strengthen the European Social Model as an integral part of the Lisbon Strategy'. As the adage goes, the proof of the pudding is in the eating!
A word also about another sensitive subject: that of illegal migrants. In its current state, the draft directive on their return deserves the 'outrageous directive' label given to it by organisations that defend human rights. Adoption in its current state would cast an unkind light on the good intentions expressed by the EU in the context of intercultural dialogue.
To conclude, I would like to mention the problem of Kosovo. Before any decision is made, surely it would be justified to have clarification on a three-pronged question? Firstly, how to explain the fact that two billion euros of aid from the international community have, in the space of seven years, resulted in non-existent economic development, endemic poverty, 50% unemployment, and the proliferation of corruption and mafia networks? Secondly, how to explain the fact that 17 000 NATO soldiers have proved unable to prevent the destruction of dozens of orthodox buildings, the kidnapping or murder of hundreds of Kosovar citizens from minority communities and the forced exile of thousands of others? Finally, how will the unilateral declaration of independence by Kosovo and the replacement of UNMIK with the European Union solve these vitally important problems while guaranteeing the stability of the Balkans? I would be curious to hear your response.
on behalf of the IND/DEM Group. - Mr President, I should like to thank the President-in-Office for the nice visit we had to Slovenia before Christmas. President-in-Office, I hope you will lead the European Council better than you led the meeting group leaders had with you: you took most of the speaking time yourself and you said nothing we did not know in advance; you did not allow your ministers, whom I would expect to know their subjects, to answer most of our questions; and you did not send the answers in writing afterwards. A parliament also contains an opposition with certain rights.
Yesterday I received a petition from 571 Slovenian journalists criticising you for not respecting their press freedom. Will you allow an independent investigation?
Last week you were reported to have asked Portugal to cancel the possible referendum supported by most Portuguese voters. May I remind you of the existing Nice Treaty, which requires you to take all decisions as close to citizens as possible? To cancel a referendum is a violation of this article. Member States can be criticised but not punished, because ratification is still a national competence. The behaviour of a presidency and the European Commission is a Community affair. You have to respect the national ratification procedures. If you say something, you should remind Member States of the joint legal obligation to legislate as close to the citizens as possible.
You violate the Treaty, and so does the European Commission when it does not behave as guardian of this Treaty article. You are part of a political agreement among prime ministers to avoid a referendum. This agreement is a violation of the Treaty. The Commission should have protested it instead of supporting the attempt to avoid the peoples of Europe. Read Article 1 of the Treaty on European Union once more: 'Decisions are taken as openly as possible and as closely as possible to the citizen'. What a wonderful sentence that would be, if it were implemented!
The Lisbon Treaty was decided in as closed a way as possible and as far away as possible from the voters. Now it seems that only Ireland can save our European democracy. But the Council could at least publish a consolidated version of the Lisbon Treaty, so that you would be able to read what you have signed. On 17 December 2007, Hungary signed a text it had not even received! This is not a way to decide close to the citizens or the Members of Parliament.
Mr Bonde, we look to you as Chairman of your Group to ensure that you and your colleagues acquit yourselves in the House as parliamentarians. Face up to the challenges in your own right rather than merely targeting others!
(Applause)
- (DE) Mr President, President-in-Office of the Council, President of the Commission, as a Member from Carinthia, an immediate neighbour of Slovenia, it is awe-inspiring and a pleasure for me that a nation that only 20 years ago was groaning under the yoke of communism is now in charge of the European Union for six months. This is proof for me that the path of European integration away from the catastrophes of the 20th century is the right one in itself to freedom and unity.
When I hear that Slovenia's aim during this Council Presidency is primarily to introduce all the states of the former Yugoslavia to the European Union, then I believe that it is right and it is important, in order to round off this process of European integration territorially, as it were. I believe that this is considerably more important than, for example, the accession negotiations with a country like Turkey, whose primary territory is in Anatolia, in Asia.
I believe that this process of introducing states of the former Yugoslavia to the EU would need to take place primarily in such a way that it enables Europeans to act without the influence of powers outside Europe, for instance the United States of America and Russia. I hope that Slovenia is able to bear in mind first and foremost Croatia's desire for EU membership and that conflicts like those surrounding fishing zones between Croatia and Slovenia, for instance, will not present any obstacle to this, because of the countries of the former Yugoslavia, Croatia, along with Slovenia, is undoubtedly the country that is most ready for Europe and a democratically mature, central European country.
On the issue of Kosovo, which will undoubtedly tax Slovenia's Presidency of the Council the most, the situation is such that on the one hand, we have to take account of the right of each people group to self-determination, the right of the majority of the Albanian Kosovars, but on the other hand, we also have to consider the historic rights of the Serbs. Something like a US satellite state should not be allowed to emerge with Kosovo, nor should Serbia be driven into the arms of Moscow, into the arms of the Kremlin. Kosovo's autonomy should not become a precedent for Turkish Northern Cyprus. The aim should be stability in the Balkans and the rounding off of European integration in territorial terms.
Let me get down to discussing in a nutshell a bilateral problem between Slovenia and Austria: the issue of topographic signs in Carinthia. I hope that the Austrian Federal Government will soon find a fair solution that satisfies the eminently well protected Slovenian minority in Austria. By the same token, I hope that Slovenia also finds a sensible solution regarding the German-speaking Austrian residual minority in Slovenia and recognises these people as an indigenous minority, and that the cultural convention between Austria and Slovenia can be full of substance in this regard.
(SL) Ladies and Gentlemen, the programme of the Slovenian Presidency contains all the important topics of our time and is a good working basis for these six months. With just two minutes, I will limit myself to only one area, i.e. citizens' freedom, administration of justice and internal affairs. I expect the Slovenian Presidency to devote appropriate attention to following the effects of the "SIS 1 for all” information system and accelerate the implementation of "SIS 2”.
The common asylum and migration policy must be based on close cooperation with the countries of transit and origin. At the moment there are 27 different regimes and approaches to solving this problem and, of course, we have no illusions that such a complicated question can be resolved in such a short time. However, we have to tackle this difficult task.
The third area is cooperation with Frontex, where the Slovenian Presidency, based on analysis of the Commission report, will prepare the guidelines for the future activities of that agency. The fourth area concerns urgent harmonisation of the European visa policy and shaping of the legal groundwork for starting the operation of the European visa information system.
A red thread running through all the Presidencies so far has been the fight against organised crime and terrorism. I support the proposed measures and suggest that we should at last start tackling the causes of terrorism as well.
Slovenia is one of the most successful members of the European Union in the area of e-administration and the elimination of administrative obstacles. I therefore expect Slovenia, during its Presidency, to offer its good practice in every area to the other Member States. I also hope for good cooperation between the Slovenian Presidency and the Parliament and Commission, and I am convinced that, after the Slovenian Presidency, it will be possible to say that the European Union has made a further step forward.
(SL) I am proud that the Prime Minister of Slovenia is addressing the European Parliament today in the capacity of President of the European Council. As the Prime Minister said, this is also a testimony not only to the dramatic changes witnessed in Slovenia in the last twenty years, but also to the almost unimaginable changes we have witnessed within Europe itself in this very short period of history.
The Vice-President of the European Commission said in Ljubljana that the start of the Slovenian Presidency of the European Council was the end of the division between the old and new members of the European Union.
I would like to build on that beautiful thought by saying that until recently we could only listen to what the candidates and thereafter new members of the European Union expected from it. Today Europe has the right to ask the Prime Minister of Slovenia, and Slovenia as the presiding country, what Europe can expect from Slovenia. I think we are faced with an exceptional historic event which has its symbolic and real consequences.
It is my personal conviction that it can expect the most Slovenia can give. In my opinion, Slovenia is well prepared for and totally focused on its international role and the presiding role of the European Council.
I would like to thank my colleague Mr Schulz for the support our group gave the Slovenian Presidency and, as President of the largest opposition party in Slovenia - the Social Democrats - I would also like to assure this esteemed House that, in the light of the parliamentary elections which will follow the end of the Slovenian Presidency of the European Union, I will not use the European politics of the Slovenian Presidency of the European Union to make it a target or a victim of our common endeavours for Slovenian success in this important international task. The success of the Prime Minister will be the success of the Slovenian Prime Minister, that of the whole of Slovenia and also my own success.
I am convinced that at the end of the Slovenian Presidency we will be able to establish that, as someone said, there are no minor or major members of the European Union, and that there are only those which are a little bit more or a little bit less successful in their Presidency of the European Union. My wish is that, with a modicum of luck, the Prime Minister and the Slovenian government will succeed in being counted among the more successful.
(SL) Prime Minister, your arrival and address today represent the start of the last phase of the full integration of Slovenia into the European Union. Slovenia is the first country among the eleven new countries to have been able to take over the Presidency. It is a great privilege for Slovenia and for Europe and I wish you great success in the Presidency.
However, the task of the Presidency is an arduous one, which is why I would like to ask you also about the injustices taking place in the European Union. This question is addressed not only to you but also to the President of the Parliament and the President of the European Commission. In 2004 ten countries joined the European Union. It was actually only nine and a half as only part of Cyprus joined. Two years later we announced the entry of Romania and Bulgaria and again we forgot about the northern part of Cyprus. And even after Romania and Bulgaria had joined, we again said nothing about Cyprus.
Prime Minister, today you spoke of western Balkans, Ukraine, Moldova, Caucasus and northern Africa without devoting a single word to the question of northern Cyprus. It is as though they have been overlooked, wiped out, which is not good. It is right that in Ljubljana you started a dialogue between cultures and religions. And the area where we could really achieve great success is precisely Cyprus. Cyprus needs to have a dialogue between cultures and religions so that those 200,000 innocent people can have an opportunity to become members of the European Union. Also, Cyprus has just accepted the Euro as its new currency. In the north they are still using the lira.
And finally, Prime Minister, when you spoke about your culpability, that you were tried in a foreign language, I would rather you had said Serbo-Croat, or Serbian. Some people in this hall might think that you were perhaps tried in Russian. Once again, I wish you complete success in your Presidency.
- (PL) Mr President, I would like to begin by congratulating Prime Minister Janša on taking up the Presidency of the Union. This is a historic moment in the history of European integration, it being the first time that a new Member State has taken up the Presidency.
Slovenia is a country which has been affected on many occasions by the border changes that have taken place on our continent. It is therefore a good example of European unification, not only from an economic, but also from a geopolitical aspect.
For this reason I believe that the next six months will be fruitful in stabilising the situation in the Western Balkan region. I would like to express the hope that the Union's neighbourhood and enlargement policy will be given priority during this period. I am counting on the aspirations of our eastern neighbour, Ukraine, also being received with more understanding.
I am glad that energy policy will also be one of Slovenia's priorities. We are only too well aware that a secure Europe cannot exist without us ensuring our energy security. There must be no future blackmailing of the European Union on energy by anyone, and I am convinced that Slovenia, a country that bore the burden of communism for more than 40 years, has an excellent appreciation of this.
Mr President, my congratulations to Slovenia, and welcome to Prime Minister Janša: only four years a member of the EU and already the European Presidency. It means work and responsibility, but it is also a proof of confidence in your young state, President-in-Office.
What worries and disappoints me - us, I should say - is that an impressive number of MEPs from very different countries and groups have still not received a clear answer to their repeated request as to whether Slovenia is going to host the first annual Roma conference. A big thing, but also a huge challenge - and you are not alone. The European Commission has offered financial support. Moral support comes from the European Council which, in the Conclusions under point 50, underlines that the EU should appear with concrete steps on Roma issues.
Logistical support comes from the European Roma community, who expressed willingness to cooperate closely wherever they can. Political support comes from many MEPs from different groups in this House who are aware of Europe's forgotten nation, the Roma, many of them still victims of the latest Balkan wars, living as refugees spread all over Europe.
Slovenia had a narrow escape, but it deeply experienced lack of freedom and safety itself. I hope that Slovenia will take it as an honour to host the first annual Roma conference. It knows it has many supporters - and maybe, I should say, fans.
Mr President, I too would like to wish the Slovenian Presidency well. Today is indeed a historic day. I do not doubt for a moment Slovenia's capacity as a small Member State to preside over a successful presidency.
I hope, President-in-Office, that you are really serious when you say that you wish to see a Europe that really cares and a Europe that puts the citizen at the centre. I have to say to you that, if we were serious about making that more than rhetoric - making that reality - it would in fact require a radical step change in our approach and in the content of our policy in this institution and across the institutions of the European Union.
I share the concerns of a previous speaker at the fact that referendums will not be held in Member States on the issue of the Lisbon Treaty. I come from a jurisdiction in which there will be a referendum and the people will have an opportunity to assess, in a real-life way, how they reckon this project is advancing and developing.
President-in-Office, in Ireland you caused something of a stir: you were reported in the media as saying that it is important not to launch some discussions that might cause problems in our country. This indicates to us that you propose postponing controversial or difficult issues. We would like to know what those issues are.
If we are serious about democracy in the Union, if we are serious about a Union that cares, we certainly have to ensure that full information on policy initiatives and direction are given to the people.
- (PL) Prime Minister, not long ago you said that the European Union was united not only by a common economy and policy, but also by the values of a common memory, culture and creativity. I agree.
Greetings to you, Prime Minister, from Poland, the land of Adam Mickiewicz. That prophet, as the French call him, once asked: Slavs, what can you offer that is new? What do you bring with you to the world stage? His message was that the Christian spirit has particularly penetrated certain European peoples, and all Christian progress also contains within it the progress of nations. Europe - the mother of nations - is united by a Christian culture in both the west and the east. Here in this Parliament the French President Valéry Giscard D'Estaing told me recently that he was always in favour of including a reference to the Christian God in the European constitution.
Prime Minister, you are right in saying that the European Year of Intercultural Dialogue is an opportunity for Europe to strengthen itself through culture. Jean Monnet, now at rest in the secular Panthéon in Paris, used to say that if he were to start over again, he would start with culture. Christian culture and religion, as Professor Tadeusz Zieliński, buried in Schöndorf near Munich, used to say, is expressed in human longing. So let Slovenia, that small EU country, express this longing through its actions for the benefit of Christian culture in Europe. This is where the greatness of your country in the EU lies; this is where the greatness of our Slavic EU countries lies.
(The President cut off the speaker)
(CS) Ladies and gentlemen, I am pleased that the Slovenian Presidency wants to deal with the subject of the threat of climate change and with the policy of safe and sustainable energy. I think that it is about time we take off the green populist spectacles and free ourselves from the unjustified scare of nuclear reactors. We have an opportunity to stop taking money out of the citizens' pockets by immoral trade in emission permits, which are nothing but indulgences for the greatest polluters. We have the opportunity to discard ludicrous taxes on fuel particles as well as technical pseudo-solutions, expenditure on which far exceeds their benefit.
Ladies and gentlemen, according to documented scientific conclusions nuclear energy is the form of energy that does not produce CO2 and minimises the aggravation of climate change. It is also the cheapest low-carbon energy, it is reliable and it is safe. In addition, nuclear energy reduces a country's dependency on the supply of fuel from unstable territories. I am convinced that if we wish to act in the interest of the citizens of the Union and deal with climatic change, we should invest in research, development and education in the field of nuclear energy.
- (DE) Mr President, I would like to congratulate the Slovenian Presidency of the Council on its comprehensive programme, the final phase of the programme of the three Council Presidencies, and also on the successful development of your own country.
You are part of Schengen, you are part of the euro area, and it really is a historic Council Presidency, of which I make the request that you do not do as all the others before you have done and present a programme that even a large country would not be able to accomplish in six months. As a smaller country, you have the solidarity of the larger countries as well as of the European Parliament. My request, however, is that you do not overdo things. UN reform will certainly not be possible within six months under a Slovenian Presidency of the Council.
There are some very pressing problems pending, a few of which you have listed. The most difficult will be the Kosovo issue. Here, too, you are in a particularly difficult situation. Another is the continuing development of the internal energy market, the agreement with Russia - these are the priorities you will in reality be able to address. And if you succeed in moving ratification of the Lisbon Treaty forward, then you will be able to say at the end of this six-month Presidency: yes, as the first country from the former communist block, we have managed to shape this Council Presidency as a positive role model for prosperity, freedom and peace.
Finally, a minor observation for our colleague, Mr Schulz, who is no longer here. He talked about the Socialist Group here - in Germany he keeps quiet about this - but we do know he has done so. At the end he warned against right-wing radicalism, as though communism might have been a right-wing extremist system! If I quote him correctly, he has also assigned you the task of bringing Turkey's membership forward. The Commission has already confirmed that it is dealing with Croatia and Turkey even-handedly. Do not get involved! Leave this to the larger states, which have not been able to resolve it to date. If you concentrate on the Western Balkans, you'll be doing Europe a great deal of good and you will potentially have a lot more success in this than in trying to resolve Turkey's problems!
- (DE) Mr President, Prime Minister, do not be reduced to your role in the Balkans. Continue to be a European Presidency! I shall begin, however, with small matters, and I hope that my country, Austria, will also make an effective contribution to your Presidency by solving the outstanding problems concerning the Slovenian minority in Austria and that the Slovenian minority will now finally come into its own.
As rapporteur for Croatia, I do hope that Croatia will be able to make great progress during your Presidency. You must contribute something to this, as must Croatia. From you I expect that during your Presidency, you will implement the Treaty that you concluded with Prime Minister Sanader and that a solution will then be found to the disputed borders through appraisal by a third party. I expect greater efforts from Croatia and, as regards the ecological fishing zone, I expect the promise to be kept not to extend and apply this zone to Croatia and Italy.
The greatest problem is certainly that of Kosovo and I am of the opinion that you are going down the right path. You are acting with caution, calmly, but purposefully. This is the solution to which we aspire in Kosovo because, let's be honest, it is not possible and not reasonable - either for Kosovo or for Serbia - for Kosovo to have a shared existence within Serbia. This does not mean, however, that we do not share Serbia's concern and cannot understand why Serbia has great problems here. However, one thing should also be stated very clearly for Serbia's ears, specifically to Prime Minister Koštunica: we believe that the future of Serbia, of a democratic Serbia, a Serbia that also cooperates with the ICTY, lies in Europe! If Mr Koštunica believes that Serbia's future lies in Russia, that's his problem, but I do not believe that the population of Serbia would agree with him.
A clear signal should therefore be sent to Serbia under your Presidency: you must choose between Russia and the European Union on this issue. We are making a straightforward offer to the entire region, and specifically to Serbia, to continue on the path towards the European Union in a reasonable period of time. This is a massive task to perform and I'm sure you will perform it well!
(Applause)
Mr President, I want to combine two of the topics for the Spring Summit. Firstly, climate change and the climate and energy package. Of course, it is very difficult when you have to go from targets to tools. This creates a burden on all our Member States. Still, this is something we have to do. I want to point out two areas where we have to be very cautious when we enter negotiations on this green package.
The first one is the social issues. In this Chamber we have had a lot of debate when it comes to the Lisbon Strategy and to adding economic development to sustainable social development and environmental issues. It is very important that sustainable economic development is reflected in the green package when it is delivered next week.
The second thing is technology neutrality. Slovenia is a forestry country, as is my own country, Sweden, and I think it is very important that you have all the different alternative fuels on the table so that you can pick and choose and let innovation get the full potential of the whole thing. Do not forget methanol and cellulose!
Finally, the Lisbon Strategy has to be a combination of climate and economic development. Look at the transport sector, which is a perfect example of how trains and cars can achieve not only economic development and a better internal market, but also the goals of the energy package. It is only by starting that the unachievable can become achievable. I wish you all the best luck in the world, President-in-Office.
- (PL) Mr President, Slovenia is the first of the new Member States to take on the Presidency of the European Union. This Presidency coincides with the year 2008, which has been designated as the Year of Intercultural Dialogue, so this is one of the main foundations of its programme. It should be remembered, though, that such dialogue is possible only when the parties have a strong sense of cultural identity and wish to share this wealth with others.
The cultural foundation of Europe is Christianity, so Christian values should be promoted and strengthened, and not undermined. It is difficult to discern such a positive approach in the most important EU documents that have been passed, such as the Charter of Fundamental Rights and the Reform Treaty. They contain no references to Europe's Christian roots. There has also been no serious debate on this subject in the forum of the European Parliament.
In this context there must be doubts as to whether the European Union, while neglecting, and thus eroding its own roots, is sufficiently prepared for an intercultural dialogue with strong partners from other regions of the world.
(IT) Mr President, ladies and gentlemen, as Mr Barroso said, the Slovenian Presidency in itself represents a historic achievement and this allows us to reflect on the relationship between Europe and the Balkans region. This has certainly been subject to criticism, partly because of the aspects of disintegration which it has involved, and Europe should now counter this by promoting peace and rapprochement, encouraged by the very relationship with Europe.
That is why we should avoid unilateral action on Kosovo, on which there should be a common European policy, as the new treaty, in any case, states. We need to tackle the problems of the new external borders which have arisen as a result of some countries' accession to the European Union. We need an active policy for social, economic and environmental integration which encompasses the entire area, and frankly I do not see nuclear power as a solution to energy problems.
Finally, I would like to remind the Slovenian Presidency of the problem of the 'erased', that is, those former Yugoslav citizens who still have citizenship problems in Slovenia, so that it may be definitively resolved.
- (DE) Mr President, President-in-Office of the Council, we were told very graphically as children how General Tito tore through the streets of Belgrade, people jumping aside - it was closed, no traffic regulations were in force. To our youthfully naive way of thinking, this was the epitome of the arbitrariness and ruthlessness of a particular system.
Later we then noticed how proceedings were arbitrarily initiated against dissidents, against critics in the country from which they were able to escape. Now you are here, and your joy is understandable, but be vigilant! The Tito here, in his attitude, for instance, is our Secretary General, Harald Rømer, who tears through this city of Strasbourg and does not fear the consequences even if it is at 100 kilometres an hour and people also have to jump aside. And unfortunately there are arbitrary proceedings against unwelcome critics even in this European Union.
I resolutely reject these attacks against the Secretary General of the European Parliament.
Mr President, may I warmly welcome the Prime Minister to Parliament and wish him well in his period as President-in-Office of the Council. I feel sure that Slovenia will carry out the task ahead with great competence.
I welcome the emphasis given to the next stage in the Lisbon Strategy. There remains much to be done to persuade Member States to reform their economies and I hope that the Presidency will advocate greater liberalisation, reforms to labour markets and ensure European business benefits from globalisation. Europe needs to be more competitive, more focused on creating new jobs and less concerned with protecting a social model that hampers employment growth.
I want to see action on completing the internal market and, in particular, the telecoms sector. I welcomed the announcement by the Commissioner last year on further liberalising the telecoms market. We now have the opportunity to reassess the existing framework to get rid of bottlenecks and to map out a more competitive future for this crucial industry.
I look forward to hearing in the Committee on Industry, Research and Energy, where I am also the PPE-DE Group spokesman, how the Presidency intends to take matters forward. I also welcome the commitment to pursue vigorously the energy and climate change agenda. The EU has established tough carbon emissions targets and it is now incumbent upon Member States to follow through with real action, and not just words, to ensure burden sharing does not just end up as load shedding.
I read with concern in the press this week that some Member States are trying to undermine the EU agreement of last year on climate change, and we will pay particular attention to see that the British Government lives up to the commitments it has entered into.
(NL) Mr President, I would like to return to the situation with regard to Serbia. I think that it is a good idea to set up a task force analogous with that for Croatia, as proposed by the Slovenian Presidency, to help Serbia cooperate fully and effectively with the International Criminal Tribunal for the Former Yugoslavia in The Hague. That could also clear the way - as far as I am concerned - for the signing of a Stabilisation and Association Agreement. I would also appeal to the government of my own country, the Netherlands, to cooperate and to support the Slovenian Presidency's proposal, and also to take a look at how well this has worked in the past with Croatia.
I would like to make a second comment about our neighbourhood policy. Ukraine now has a new government, and negotiations are to start on the successor to the Partnership and Cooperation Agreement with that country. We would like to know about the Slovenian Government's proposals and ideas, the form the negotiations should take and the intended result. We are not in favour of offering membership to Ukraine at this time - that is definitely not on the table - but it is important to offer the country something more tangible in terms of its links with the European Union.
I would now like to say a few words about the situation with regard to Georgia, another country covered by the European Neighbourhood Policy. Personally, I found the European Union's reaction to the election results and to the elections themselves rather too hasty and rather too positive. There were large demonstrations afterwards. A discussion is still under way about the irregularities that occurred in the course of the elections. What I consider important now is that both the European Union and the Presidency take initiatives to at least foster links between the opposition in that country and President Saakashvili.
Finally, I would like to comment on the situation with regard to Russia. Presidential elections are to be held shortly. It appears that the way is clear for the opening of negotiations on a new partnership agreement with the country. In our opinion, the whole issue of energy transparency is of particularly great importance in the preparatory negotiations for the new agreement.
We also want to engage in dialogue with Russia about the quality of democracy in that country, however, and in particular the problems we have experienced recently with election observation and the way we see this versus the way Russia sees it. I hope that this subject, too, will be on the Slovenian Presidency's agenda.
- (PL) Mr President, I think we are anticipating that in 2008 the Slovenian Presidency will enable the European Union to settle the matter of the Constitutional Treaty and make preparations for its ratification, and that it will also enable a solution to be found to one of the awkward problems that Europe faces - the problem of Kosovo. I think it is important to say, however, that besides these priorities there are certain tasks that favour them. I would request that intercultural dialogue be seen as one such task. I think that it lies among the values that create European unity, and that it also underlies a certain geopolitical value that EU policy may have.
It seems to me that in this particular context Europe may play the role of a bringer of peace in a situation in which the world appears to be in a state of international disarray. I would further add that where Kosovo is concerned, it is exceptionally important for the problem of intercultural dialogue to be its context. This will be the problem of the future for Kosovo.
Prime Minister, I wish the Slovenian Presidency success.
- (PL) Mr President, President-in-Office of the Council, I congratulate Slovenia on its Presidency of the Union and I wish Slovenia success, especially in ratifying the new treaty.
Little Slovenia has got in ahead of great big Poland, and that should be food for thought for us Poles. Perhaps through Slovenia's example we will see a reduction in our fear of the Union and an increase in our faith that it makes sense. After all, you, sir, are the second Slav, after John Paul II, to come to lead the culture of the whole of Europe, including its western part. After its expansion in 2004, the Union looked forward to an influx of fresh blood, new brains and a new outlook, and through your proposal of a fifth freedom for the Union - the free movement of knowledge - you are meeting that expectation.
Your country, once a part of the former Yugoslavia, with its awareness of the problems of the worlds of Christianity and Islam, will certainly provide the impetus for a fair outcome for Kosovo, with respect for the rights of Serbs.
(SL) It is with joy and pride that I am sharing with you festive feelings accompanied, of course, by a strong feeling of responsibility and great opportunities. I am convinced that Slovenia will also show through the Presidency that its inauguration, years ago, was not just a geo-political decision, but also an acknowledgement that we were willing to cooperate responsibly in the creation of a free, democratic and successfully united Europe.
I strongly support the ambition to implement the Lisbon strategy, which is crucial for our future. In this sense I expect that Slovenia will do everything for advancement of the common policy in telecommunications and information technology. That is essential for implementation of the Lisbon strategy, not only because of the contribution to the essential increase in competitiveness, but also to get closer to the citizens. The citizens of Europe like to feel the common policy in their pockets and we were successful with the directive on roaming, which enables us to phone cheaper within Europe; the common policy in this area will certainly make it possible for us to feel the benefit of such policies more often.
My second emphasis is in the area of health. I am very pleased, and I am not the only one in this Parliament, that the priorities of the Slovenian Presidency also include the fight against cancer. It should become a permanent item on the agenda of the European Council.
Cancer is not only a matter for Health Ministers. Every third citizen of Europe can expect to contract this disease and the trends are not promising. It is a wide social and political question that is also connected with implementation of the Lisbon strategy. If increasing numbers of people become ill, we will not be able to achieve higher productivity and better competitiveness. Health is a vision, a dimension, and not just an activity sector. I will be pleased if we achieve two things during the Slovenian Presidency. Firstly, more attention should be paid to prevention in the fight against cancer, and secondly, interinstitutional working groups for the fight against cancer should be established. This fight requires good, united coordination between the European parliament, the Council and the European Commission.
President of the Council, I wish you a successful Presidency.
(HU) Thank you, Mr President. Prime Minister, with your Presidency the new Member States have taken a new step on the road towards coming of age. It is likely that your Presidency will contribute to melting the reservations that have never existed in the European institutions but which have been present in the everyday life of the European Union.
You have the first Presidency in the European Year of Intercultural Dialogue. Our region knows that, next to the big red blob on our globe, Eastern Central Europe became a blob that was painted pink, but this region has never been all the same colour. This region has always preserved its historical multicolour and diversity. This is particularly well known in the Western Balkans, since Yugoslavia papered over the dividing lines, but could not bridge them.
It is therefore no accident that we struggle the most with rethinking and reinforcing our national, linguistic and cultural identity, and we expect you to help us with this, since your Presidency can help in rebuilding an identity that is now inseparable from the consciousness of European citizens.
The opportunity and duty for the Slovenian Presidency is taking further steps to take the region's European mission and enlargement into a new phase. Slovenia is the gateway to the Western Balkans, and Europe's path leads through this gateway. The Member States' enlargement fatigue cannot become reform fatigue in this region, since it would endanger the stability of our region.
Finally, concerning the Reform Treaty, I am proud that Hungary was the first to ratify the Reform Treaty. Although there are only very few matters in which political agreement can be reached in Hungary today, Europe has been one of them. Our region needs a Europe that works more and works better, and we are sure of the cooperation and help of the Slovenian Presidency.
I wish you great success in your Presidency.
- (DE) Mr President, the Alps are important this year for Europe. Slovenia has the Presidency of the European Council, Switzerland and Austria are hosting the European football championships and all eyes are on the mountains. I congratulate the Presidency on taking over the official functions.
It is an important Presidency. The Lisbon ratification process is quite rightly your first priority. The ESDP is being put to the test in Kosovo. In Parliament we are looking to you to make clear to us - if we don't manage to achieve a Security Council resolution - that Resolution 1244 is a watertight legal basis for all ESDP measures. My Group Chairman has said: we are against an accelerated stabilisation and association agreement for Serbia without cooperation with the ICTY.
We celebrate the fact that Slovenia is the first Member State from the accession countries to take over the Presidency. We Liberals have always fought strongly for this enlargement. We have also advocated it whenever we encountered antagonism at home.
We do not feel very much like celebrating at the moment, however. I am from North Rhine-Westphalia and learnt from 2 300 people in Bochum yesterday that Nokia are closing their production facilities and will be relocating to Romania. The impression was then created that it was happening with EU money. I want to make it crystal clear for the FDP that the relocation of jobs within the European Union must not be facilitated with EU funds! We shall be doing everything we can to ensure that no EU subsidies are flowing in this case. I see that the President of the Commission is nodding. I hope that we get a clear response to this from the Commission. This is a very important subject, which scares people and makes them afraid of Europe. This should not be! We shall also ensure that eligibility for assistance is checked if national subsidies are directed into Romania. This is a problem and we hope that the skilled and motivated people in Bochum will soon find work again.
- (PL) Prime Minister, you have my sympathy and commiserations. Following your entry into the euro area, inflation in your country is 100% higher than it was a year ago. Despite this, as Commissioner Almunia said two months ago, Commission President, you have conceded that this rise in inflation is one of the consequences of accession to Euroland.
One of your stated priorities is the matter of Kosovo. Please bear in mind that its independence would be the first unilateral alteration of boundaries in Europe since the Second World War. This is exactly what Ossetia and Abkhazia in Georgia are looking for, but Moscow is also interested in destabilising the situation in the South Caucasus. This may actually threaten war in that region, and the greatest military conflict in Europe since the Balkans flare-up of the early 1990s. Clearly we must respect the right of the Kosovars to self-determination.
(ES) Mr President, I wish the Slovenian Presidency well. It is an excellent symbol of the transformation of the European Union. Some very important matters will be dealt with over the next six months, and I will mention a few.
Firstly, there is the Spring European Council, which will focus on the Lisbon Strategy. The truth is that we are in a difficult economic situation: growth forecasts are declining as a result of the financial crisis, rising inflation, the strength of the euro and a very weak dollar, and the extremely high price of oil. Food prices are also rising.
The public expect effective decisions that will help restore confidence in a time of uncertainty.
Externally there is the issue of Kosovo, which affects such important principles as the stability of borders throughout Europe. Do not be hasty. I think that the December European Council acted rather hastily. It took decisions such as sending a civilian mission, but apparently with no agreement on the legal basis. It is paradoxical that this is happening in the EU, a community based on the rule of law.
The issue of Kosovo is a delicate one, requiring caution. Try hard to achieve a fresh Security Council resolution.
In May, as you mentioned, there will be the important Lima Summit with the Latin American countries, which are so close to Europe in terms of principles and values. Lima should also be used as a lever to break the deadlock in the negotiations with Mercosur and to drive forward the negotiations with the Andean countries and Central America on their respective association agreements.
In March the expansion of the Schengen area will be a reality at airports. This is a decisive time for the EU's external borders, which brings me to the fight against illegal immigration. A meeting is planned between the ministers responsible for border control, which I think is very timely. There is a need for increased cooperation between those ministers, and the officials looking after external borders need to be fully aware that they are doing not only a national job, but also a European one, and that they share responsibility for what happens throughout the Schengen area.
Finally, I would also ask you to work on the fight against terrorism. The public expect the European Union to produce results in this area that is so significant and important for their lives.
(BG) Mr. President, Mr. Barroso, Mr. Janša, I cannot fail to note that the Slovenian Presidency is a very important sign to European citizens and in particular for the citizens in Central and Eastern Europe.
Slovenia has the opportunity to bring them all the self-confidence of being truly equal stakeholders in the European process. We know Slovenia as a country which addressed, without much ado, persistently and consistently, the big issues of its transition and today has every reason to be referred to as 'Eastern Europe's best performer'. This was made possible through the political consensus in that country. This is exactly what we expect from the Slovenian Presidency: to push on, without any flourish of trumpets or big promises, in dealing with issues that are key to the European Union's future as highlighted in the programmed presented. You have every chance of achieving this because today's discussion showed both political and institutional consensus in your support.
I believe that the Slovenian Presidency comes at the right time, especially in view of the challenges related to the Western Balkans. Slovenia's historical and political experience will enable the European Union to be more effective in its policy towards these countries. They need a new impetus to continue reforms and speed up their progress towards the European Union. A goal entirely within reach as Slovenia, a former constituent republic of Yugoslavia, has shown in practice.
I believe that through Slovenia, the European Union will speak in a voice more understandable for many of the Western Balkan nations. In both the direct sense of the word, and figuratively. I feel I must mention that for the first time the Council will be speaking a Slavic language. It seems to me that no one else could deal more successfully with the 'Kosovo issue' than Slovenia. The risks faced by the entire region are huge, and that is why our expectations of you, Mr. Janša, are also high. We expect you to succeed in preserving the unity of the European Union, both in regard to the resolution on the status of the province and in regard to the commitment of the Union in the difficult period thereafter.
Mr. Janša, for us, Socialists, it is important that the Slovenian Presidency be a success, and we will not just sit aside and observe, we will yield our real support for your efforts as best as we can and as far as our powers go, so that you can implement your programme. I wish you success, so that you can prove that a small country can be big in Europe.
(IT) Mr President, Prime Minister Janša, ladies and gentlemen, welcome, Prime Minister, on behalf of that radical party and those comrades who rushed to achieve your release, with the comrades and friends of the Mladina magazine, in late 1988. You were in prison for the sake of democracy and for the sake of Europe. Today you find yourself President of a European Union which is eliminating and abolishing the anthem and the flag, which with the Eurogroup is even distorting - please note this, Prime Minister - the traditional geopolitical borders on our European coins. You are in favour of enlargement, but this is the same Europe that was deaf to the tragedy in Yugoslavia, and today is deaf to Turkey and all the enlargements that we hope for.
We - myself included - were also at Ljubljana when the Serbian air raids took place. At that time we met with Mr Skolk, with the young people of the AZMSS, with President Kučan and even with our friend Mr Kacin. At that time you were fighting for a Europe other than the Europe that was betraying you, which wanted to see a neutral Yugoslavia because it was convenient for it.
Welcome. If, on behalf of your country, Slovenia, you are going to be what you have been, then you will be the one here standing for the Europe of Altiero Spinelli, not we who represent Europe, not we who often represent its disintegration.
(The President cut off the speaker)
- (DE) Mr President, ladies and gentlemen, on the night between 20 and 21 December 2007 we extended the Schengen border. We gained a bit more freedom again and came another step closer to each other. The barbed wire has finally been removed and Slovenia took over the Presidency of the Council of a reunited Europe on 1 January. As a European, but particularly as an Austrian, a friend, a neighbour and an ally, I am very pleased about this.
President-in-Office of the Council, this debate revolves around six items. Firstly, the fact that you hold the Presidency has more than merely symbolic value. It makes us aware of historic developments that for many have either already become self-evident or are unfortunately seen as a threat.
Secondly, the ratification process started in Hungary. You need to structure and galvanise the process and provide sufficient coordinated information to the citizens of Europe.
Thirdly, please use the targets for climate change and greater European energy independence to provide further impetus for growth, employment and social cohesion when implementing the Lisbon Strategy.
Fourthly, your geographical position, experience of history and the timing of your Presidency give you special responsibility in terms of Croatia's accession, freedom for Kosovo and the agreement with Serbia.
Fifthly, we are embarking with you on the European Year of Intercultural Dialogue. Let this Presidency be one of cooperation, of mutual respect, thoughtfulness towards one another and mutual understanding.
The sixth and final item: do not confuse your European responsibility with the bilateral issues to be resolved or Austria's responsibility towards the Slovenian minority in Austria. Bilateral treaties between two Member States do not fall within the European Union's remit.
(FR) President-in-Office, you have come before us with modesty. You have even mentioned potential errors, and admitted to possible naivety. Within the context of the Troika, I suggest you pass on this sense of humility to the French President, who will succeed you.
I have just one message for you: teach Europe some of the best lessons from your history. You are Celts - me too! You have been dominated by Bavaria, coveted by the Republic of Venice, incorporated into the Austro-Hungarian Empire, occupied by Napoleon - my apologies for that one - divided up between Germany, Italy and Hungary and integrated into the Yugoslav Federation, and you have been independent since your referendum in 1990.
What a history! Who is better placed than you to talk about intercultural dialogue? Who has greater credibility than you to do so? So make it a higher priority. You have placed it fourth; I suggest you move it up a rung or two!
Having said that, please do not restrict intercultural dialogue to interreligious dialogue. Also think about the contribution to Europe made by those who believe that religion and politics should not be mixed, because history has shown that when one meddles with the other, it always leads to problems.
To conclude, if you would permit me, in the spirit of what I have just said, I would like to read a short passage from your national anthem to our fellow Members, because it is beautiful! 'God's blessing on all nations, Who long and work for that bright day, When o'er earth's habitation no war, no strife shall hold its sway; Who long to see, that all men free no more shall foes but neighbours be'. That is the spirit of your Presidency, and that is the spirit of Europe. I am French, and I am not going to give up the Marseillaise, but for six months I am very happy to be Slovenian!
(Applause)
Mr Poignant, listening to you singing the Marseillaise or even the European anthem would certainly be a great pleasure.
- (PL) Prime Minister, the aims you have stated for your Presidency include the Treaty, the Strategy, the climate, energy, the Western Balkans, and if we add to this intercultural dialogue, that will be quite a lot for this small country, following the great success on which I congratulate you and all the Slovenian people.
At the last meeting of the Committee on Foreign Affairs, Foreign Minister Luís Amado made no mention whatsoever of the Eastern dimension, while you have addressed it only in the most general terms, but I think that it is one of the aims, and particularly as a representative of the Slav countries, you should have a better appreciation of the Eastern dimension of the Slav countries than even the Portuguese have - not that I have any complaints in this regard. The question is whether enlargement, as in the forecast made now by the French, prior to their Presidency, will concern mainly the Western Balkans, or maybe something more. I would like you to clarify your views on this.
A second matter is that your country's Presidency coincides with the pre-election period for the European Parliament and, as we know, a turnout of just over 20% of European citizens is not very big and the trend is for it to get smaller. Do you have anything to offer in this regard? How will you convince Europeans that this edifice is a good one and that participation in it is worthwhile?
And the last matter I wish to raise, which is linked to the first, is that the Slovenian Ambassador to Ukraine has said that Ukraine should enter or will enter the free trade zone during this Presidency. This would, of course, be good; there are just a few conditions there that would need to be met, such as the approval of the Duma and properly functioning borders. In what way will the Presidency assist Ukraine in this process?
And, Mr President, I wanted to finish by saying that:
You have the power and the responsibility to control speaking time and I'm asking that you do so in the future.
(FR) President-in-Office, during a presidency, there are some subjects you can choose and others that gatecrash the party, like security in the Middle East, or Iran. In this regard, Iran's nuclear dossier is part of a complex process that touches on security in the Middle East and the Muslim world. To restore trust, we need to talk about Iraq, Palestine, Lebanon, extremists, human rights and poverty.
Many of the region's inhabitants are living on less than two dollars a day. Is this acceptable? I am not speaking from a moral point of view, but from a security one. These people end up becoming extremists because they have nothing to lose and feel humiliated. Nobody is born a suicide bomber, nobody is born a terrorist. We have to create an environment that will enable everyone to live with dignity, in peace and freedom. These are not my words, they are the words of Mohamed El Baradei, the head of the International Atomic Energy Agency and a Nobel Peace Prize winner. They imply that the beginnings of a relationship of trust should be established with the Arab world, in particular Iran, that it should not exclude any inflammatory subjects - neither that country's shocking revisionism regarding the Holocaust, nor the security of Israel - and that it should be conducted on the basis of mutual respect and dignity.
Does the Slovenian Presidency want to take up these words? Most of all, does it really think it may one day be possible to denuclearise the region by avoiding any mention of the taboo that is Israel's nuclear programme?
(RO) Prime Minister, I would like to congratulate you on addressing us today as President of the Council.
Slovenia has the admiration of the other European nations for its remarkable development since 1990 and for meeting the standards for accession - be they negotiation chapters, adoption of the single currency, or the Presidency of the Council.
I would also like to congratulate you on defining the priorities of the EU for the next 6 months, in cooperation wth the German and Portuguese governments.
Undoubtedly, it is desirable that the Lisbon Treaty, which puts and end to a prolonged identity crisis in the European Union, be ratified as soon as possible and acknowledged as an authentic democratic act by all European citizens.
At the same time, it is also desirable that the goals of the Lisbon Strategy should be put into practice as soon as possible, because we are facing a wave of pessimism among the citizens concerning this policy. The latest European Commission Eurobarometer of December 2007 indicates a relative drop in citizens' confidence in both of the Strategy's components: economic growth and employment.
Unemployment remains a major concern for European citizens, although there has been significant improvement compared with 2006. With the new cycle starting in 2008 for the Lisbon Strategy, the European Parliament will adopt an action plan concerning workforce mobility, in order to strengthen employment at European level.
However, there is still the issue of restricted access to the European labour market, affecting over 100 million European citizens.
I therefore urge you, Prime-Minister, to support the initiatives of the Parliamentt and the European Commission concerning free access to the labour market.
I firmly believe that in this way Europe will secure its economic future by safeguarding the fundamental freedoms enshrined in the Treaty.
(IT) Mr President, President-in-Office of the Council, ladies and gentlemen, as an Italian I would like to welcome particularly warmly the fact that Slovenia holds the Presidency of the Council; that, of the countries who have recently joined the European Union, it falls to Slovenia to be the first to hold the Presidency; and that Slovenia is now in the Schengen area together with other European countries.
As holder of the Presidency, your fundamental task is to give a strong impetus to the process of ratifying the Lisbon Treaty. This is a treaty that will enable this Parliament to have greater co-decision powers, that will make it possible to take decisions by qualified majority on some absolutely strategic issues and all within sectors where the fundamental rights of citizens will be given more attention and more protection: I am thinking of judicial cooperation and legal immigration.
Our suggestion is directed to this end, and we will have to attempt over the coming months to find room for an interinstitutional agreement to regulate the transitional stage on various issues: I am thinking, for instance, of the Europol package to be voted on tomorrow, and tomorrow this Parliament will ask you to make an undertaking for the Council to consult the European Parliament once again within six months of the entry into force of the treaties in the light of the new legal provisions that these treaties will offer us.
Again, on the common immigration policy I would ask for your commitment to a secure framework, as illegal immigration can only be combated while respecting fundamental rights with tenacity, conviction and accuracy, partly in order to avoid a recurrence of what happened a few months ago when hundreds of human beings clung to tuna nets in a vain attempt to cross the Mediterranean to reach Europe.
- (LV) Mr President, ladies and gentlemen, first of all I would like to congratulate Slovenia on being the first new Member State to hold the EU Presidency. I believe that other new Member States, when preparing for their presidencies, will be able to learn a lot from Slovenia's experience.
Certainly, one of the most important tasks of the Slovenian Presidency is to promote a successful ratification process for the Lisbon Treaty. For my part, I can announce that Latvia plans to ratify the Lisbon Treaty in May, during the Slovenian Presidency. The Slovenian Presidency's undertaking to strengthen the EU's role as a global leader in combating climate change and the use of renewable energy is to be welcomed. For several years climate change and energy problems have been a focus of attention for the public and politicians. It is, however, important that this priority is not only expressed as a fine undertaking, but can also be reflected as a priority in the EU budget. In view of the fact that work should begin on the mid-term review of the Financial Perspective this year, it would be important to hear the Slovenian Presidency's thoughts about possible EU budget priorities within the context of the mid-term review. I think that climate change and energy issues ought to be among these priorities, including directing a larger portion of the EU Structural Funds and Cohesion Fund towards increasing energy efficiency and fostering the use of renewable energy.
The Slovenian Presidency's undertaking to pay more attention to the western Balkans, including the Kosovo issue, is understandable. The view expressed by Slovenia's prime minister, however - that the security situation in Bosnia-Herzegovina might be worse than in Kosovo - has met an equivocal reaction. Therefore, it would be important to have a precise understanding of the Slovenian Presidency's position concerning the state of affairs in the Balkans and its proposals for stabilising the situation. Thank you for your attention, and I wish the Slovenian Presidency every success in its work.
(NL) The President-in-Office of the Council bears the important responsibility of launching a new cycle of the Lisbon process at the forthcoming Spring Summit. To be frank, my group, the Socialist Group in the European Parliament, takes the view that the proposals presented to us by the President of the Commission in December lack ambition.
It is true, of course, that the previous cycle of the Lisbon Strategy created growth and jobs, but it is also true that Europe is now required to function in the context of accelerated globalisation and new world players. The Socialist Group is convinced, therefore, that Europe will only be able to continue to play its role if it puts the maximum focus on sustainable development, on research and innovation, on investment in people; in short, on quality rather than low costs or low standards.
It is also clear to us that this needs to involve everyone in Europe. Lisbon did not prevent a situation in which 78 million people risk descending into poverty and in which a large proportion of the jobs created are precarious and do not offer a decent income. Therefore, Lisbon cannot succeed without genuine reinforcement of the social dimension.
This requires more than comments, Commission President; it must occupy a visible, prominent position in the guidelines and in an ambitious social agenda. President-in-Office of the Council, we are counting on the Slovenian Presidency to make this clear at the Spring Summit.
- (DE) Mr President, President-in-Office of the Council, President of the Commission, I, too, am happy that Slovenia is taking over the Presidency of the Council. I was this Parliament's general rapporteur for the enlargement round of the 12 countries and now seeing a country from this line-up take over the Presidency for the first time personally gives me great pleasure.
Slovenia is also the most successful of the new Member States, as a member of both the Schengen area and the euro area, and has proved that these new countries get on very well in Europe. And it must be said that small countries are often the most successful as regards the Presidency of the Council because they get fully involved in this business. I therefore wish you every success with it.
You have a multifaceted array of tasks ahead of you. You have to see through and deliver ratification of the crucial Lisbon Treaty and you must already be preparing to implement this Treaty, which is at least as important. You have a difficult problem ahead of you with Kosovo, and you have an exceptional opportunity to sort this out for us because you know this region very well. However, this also shows that the European Union is often pushed on foreign policy issues so that we are played off against the Americans and Russians.
When I see that at the same time as we are discussing strategies for Central Asia, and Gazprom is concluding gas contracts with Kazakhstan, then I have to say that we are not really taking strategic action on issues that are crucial for our future and I think that perhaps something needs to be improved here.
Please allow me one final comment. I too, coming as I do from North Rhine-Westphalia, would be grateful to the President of the Commission if he were able to provide clarification on the subject of Nokia. Relocations may, of course, take place. To put it clearly, Germany, more than almost any other country, gains extensive benefits from the European internal market or an enlarged European internal market, but it is very difficult to make this clear to those concerned if the loss of their jobs was facilitated with European funds or if unlawful national subsidies were used for this. We therefore request clarification on this because if these rumours were to be repeated, great harm would be done to the European concept.
- (EL) Mr President, the Slovenian Presidency is very fortunate to be following on from two successful presidencies. Slovenia is also the first of the 12 new Member States to take on the Presidency, and this makes its responsibility all the greater.
The Slovenian Presidency's programme undoubtedly contains worthy elements. For my part, however, I believe that greater weight ought to have been given to the attempt to achieve greater understanding and acceptance by the public both of the Reform Treaty and of the Charter of Fundamental Rights.
The Slovenian Presidency supports the plans for the accession of the Western Balkan States. This is also the position of my delegation, but, as experience has taught us, it should be borne in mind that the premature setting of the date for the commencement of accession negotiations can lead to deadlock. We should also very seriously consider that the overwhelming weight of European public opinion appears to be particularly cautious about any further expansion, and this is something that we cannot ignore.
We must all be particularly careful on the subject of Kosovo. We should realise that a power game is being played in the region. On the one hand, US policy seeks to fully control the whole region, while Russia for its part wants to maintain contact with a region with which traditionally and for centuries it has maintained special relations. In this game Kosovo is like a ping-pong ball.
At the recent Summit Meeting the European leaders did not take a decision on whether they would recognise a unilateral declaration of independence by Kosovo. Let us hope that we shall all weigh up the dangers inherent in unilateral recognition and act with particular care, because unsuccessful manoeuvres might set off chain reactions in the wider region, with unforeseen consequences.
Mr President, I am told that, when Slovenia opened its borders recently, the crowd there compared notes on how much they had smuggled across during the Communist days, even to the extent of having a model confessional box there for anyone who confessed their sins, who was then rewarded with coffee and brandy, so I can understand why President Barroso rushed to be part of these celebrations!
But, Prime Minister, you gave us, initially, a moving account of your country and indeed your own history. You talked with pride of Slovenia and you talked with some emotion of your experience in the prison cell. I hope that those are the emotions you will bring to the Presidency - the belief in human rights and the determination that Europe shall have that pride too.
There are two areas that I want to raise with you as you do that. One is on our environment, because alongside human rights and our Lisbon Agenda goes a clean environment, a healthy environment and, indeed, a healthy people. That environment needs to move on from Bali, which was a great talking shop. We now need the action. We need real action, realistic action, and that must start next week with our climate change package.
On the health field, we need legal certainty on cross-border health. There is a great new opportunity for Europe's citizens - its patients - if we get this right. We waited and had this delayed. That must wait no longer. We must make sure, please, that it now comes forward. If we do not, it is not an option to do nothing. The alternative is that the lawyers go on making policy for us.
Thirdly, on that, I ask you to pay particular attention to mental health. If there is any criticism of Slovenia I have, it is the slowness with which it has enacted its mental health laws. Now you have an opportunity to lead on mental health following the Green Paper and I hope you will take that up.
You are a small country, a proud country, and the small countries of Europe are usually the best Presidents of the European Union. I wish you success in that. I have confidence that Slovenia, under your leadership, will meet that pride in success and achievement by the time you finish in six months' time.
We still have another 10 minutes' 'catch the eye', each with a minute at the most.
(SL) The many good wishes addressed to Slovenia as the first of the new Member States to take over the Presidency of the Council indicate that the activities of Slovenia will attract special attention. The expectations are great and so is the responsibility.
People outside the political institutions in the new Member States often think that the Union is led by just a few of the large countries. This is where Slovenia has an exceptional opportunity to prove that the Union consists of 27 States which together are responsible for shaping the common policy. In implementing the priorities and the inherited agenda, I expect Slovenia to pay great attention to cohesion and the reduction of differences in Europe.
In this short minute I would like to mention climate change and the energy policy, because Europe has set extremely ambitious aims for itself to develop into a society with low carbon emissions. And that is what is important: a society with low carbon emissions. I would like Slovenia to put forward some concrete proposals and projects and to achieve results in that area.
- (PL) Mr President, Prime Minister, Slovenia's Presidency is facing many ambitious tasks. At the forefront of these ambitious tasks is ratification of the Treaty. You will be the watchman, you will have the entire procedure in your hands. I therefore have a request, and that is to spare a thought, please, for those countries which have not adopted the Charter of Fundamental Rights, those who have opted out.
It is a fact that Poland and Great Britain have opted out, but I am certain that these two countries will realise that they have made a mistake and will want to adopt the Charter. They will want to offer their citizens the Charter. They must be given help in this, and so I am calling on you to make provision for a simplified return procedure, a procedure that will be easy and quick, that will be an opt-in and will not require further ratifications.
The success of a Presidency, Prime Minister, is generally inversely proportional to the size of the country. I am sure you will apply this principle.
(SL) Prime Minister, I welcome the points which you devoted to human rights today. As a liberal MP from Slovenia and a former journalist, I am of the opinion that freedom of expression and freedom of the press are the two most important human rights. For that reason I would like to use this solemn occasion to point out the great seriousness of the petition with which a quarter of Slovenian journalists are protesting against the overt and covert pressure they are experiencing.
The public discrediting of the signatories using their statements taken out of context, with the intention of portraying them as untrustworthy people, is an inopportune act. In my opinion, it is a duty of the Presidency of the European Union to ensure that its representatives deal with the content of the statements and evidence in the petition.
- (EL) Mr President, our greatest concern regarding the proposals for a solution for Kosovo relates to the attempt to place a unilateral declaration of independence on a legal footing, and this would have momentous consequences for international law.
The recognition of Kosovan independence outside the framework of the United Nations, by means of a unilateral declaration, would constitute a dangerous development; it would perhaps lead to further bloodshed and a redrawing of the borders. We believe that, as a very clear infringement of international law, it would also be used in other conflict situations as a method of resolving disputes. Perhaps this could also happen in the case of EU Member States such as Cyprus.
The situation in Kosovo is a continuation and a result of interventionist policies and is a problem that can be resolved only within the framework of the UN and existing international law, without external intervention and infringement of the principles of its very charter.
The impact of measures that are taken unilaterally can currently be seen in Iraq. It is only by means of legal, agreed political solutions that peace can be ensured.
Mr President, I join my colleagues in welcoming the Prime Minister here today. President-in-Office, what a journey in 20 years: from languishing in jail to Prime Minister of the Republic of Slovenia, to President-in-Office of the European Council, and now a member, as you tell us, of the EU, NATO, the euro zone and the Schengen area.
It is true that the current Balkan situation represents unfinished business; peace in the region is very important to all of us. Thank you particularly for your sensitive handling of the forthcoming Irish referendum needed for the ratification of the Lisbon Treaty.
Perhaps I could add to our referendum slogan your words in your concluding remarks when you said: 'I care about Europe because Europe cares about me'. What better slogan for the Irish referendum! We can take nothing for granted - it will be hard to deliver - but, believe you me, the Fine Gael Party, of which I am a member, our leader and all the Members of the European Parliament will leave no stone unturned to ensure a 'yes' outcome to the referendum of the Lisbon Treaty in Ireland. Thank you, and we look forward to delivering it to you during your Presidency.
Mr President, as a Finn I am a big fan of ski-jumping, and - to use an allegory - I would say to the Prime Minister that the task of the Slovenian Presidency is like the Planica hill, the instruments that you have are like Elan skis and I hope you have the willpower of Primož Peterka.
I think that this is going to be a successful Presidency for three reasons: one, you have prepared extremely well; two - and we heard it in your speech today - you are extremely humble; and three, you are very businesslike. That is a recipe for success.
You have three big tasks. If you can pull them off at the end of the Presidency, I think you have done it. One, the Treaty: if you have got a lot of Member States to ratify without problems, you have done a great job; two, the energy package: if you have got some of that done, you have done a great job; and three, if you have succeeded with Kosovo, you have done it.
I think the Slovenian Presidency is going to be one of the best ones that we have seen for a long time. Good luck!
Mr President, Slovenia is the first Member State which, having suffered under totalitarian Communism, can now take the lead in Europe as a whole. Therefore it is your historic challenge and chance, Prime Minster, to take the lead also in promoting integration of different historic experiences, to create a united and balanced perception of our history as a common European history.
I think you, and all of us, need to be confident that the mass murders which happened under Communism will never be repeated again. This can only happen if, in Europe as a whole, we pass the same moral and political verdict on totalitarian Communism as was passed on Nazism.
Two more speakers have come forward, both from the Group of the European People's Party (Christian Democrats) and European Democrats, which was the group most strongly opposed to the 'catch-the-eye' system. In this respect it is interesting as to who makes the most use of it.
(SV) Mr President, first let me offer my heartfelt congratulations to Slovenia and wish you all the best for the Presidency. Janez Janša, a colleague of mine, has already put a question regarding your statement that the security situation in Bosnia is worse than that in Kosovo. I want to be sure that you really answer this question. I therefore ask it again: on what do you base this assertion? For it is quite simply not the case.
By making this statement you showed not only a lack of information but also a lack of diplomacy. If the situation had been so complicated in Bosnia and worse than in Kosovo, your statement would have been positively dangerous. I therefore expect an answer.
(DE) Mr President, Prime Minister, we have various projects that are very important for us, including the 'Research on Small and Medium-sized Enterprises' project. I would ask that the Council's conclusions insist that we are able to complete this at first reading because I believe that this is a pressing concern for our small and medium-sized enterprises.
The second point is that energy efficiency in production and consumption should be for us a focus of the debate. A large number of jobs can be created here. The Lisbon Agenda for new jobs and employment is very important for us all.
President-in-Office. - (SL) Ladies and Gentlemen, thank you for the debate, questions, proposals and suggestions with such lively and interesting content. Much of what has been said will happily be considered in the next six months. I was pleased with your support for our priorities and especially touched when I heard the Slovenian national anthem being quoted, not by one of my Slovenian colleagues but by a colleague from France, and also when Slovenian products were mentioned, such as Elan skis, etc. In short, I enjoyed listening to the debate and I will be happy to answer some questions. Sadly, time will not permit me to answer them all.
Ratification of the Treaty of Lisbon is certainly one of the key political priorities of the European Union in 2008. We were particularly aware of the importance of the Treaty in the period before it was signed. At that time, everybody was talking about a crisis. Now that the Treaty has been signed, it is still just as important, although it has not yet been ratified, and this is where our responsibility lies. More precisely, it is a concrete responsibility of every Member State to bring about the ratification in accordance with procedures laid down by its national constitution or legislation. If possible, this should be done within an agreed deadline. We do not wish to interfere in the internal affairs of any country, either as a Member State or as the State holding the Presidency for these six months. Some countries in particular misconstrued some of the statements. We never asserted otherwise and we always appealed for solidarity in discussing sensitive issues that may affect the process of ratification in those Members States where this topic may sometimes even be controversial.
The progress of the European Union does not begin with the Slovenian Presidency and we are convinced that it will continue in all areas. The stated priorities were not mentioned in any particular order in the sense that we would approach one when we had completed the previous one. We will attempt to accomplish as much as possible in all the areas listed as priorities, as well as in the others.
I am pleased that the President of the European Commission was somewhat more specific on points where I had run out of time. Certainly, the environment and energy package will be one of the key challenges in the next six months and up to the end of this year. We must demonstrate in practice that our aims, set out in March last year, were intended seriously.
I would like to emphasise once more that I have no doubt that healthy economic growth is the only basis of prosperity. Certainly, that must be a priority. The Lisbon strategy is clear about that, and I would like to emphasise that the story does not end there. This is where the story of social justice begins and both stories are important. However, we must recognise that we first have to create before we can share equitably.
As regards the most frequently raised questions relating to the situation in the western Balkans, I would like to answer some very specific questions and firstly those relating to the legal foundations of the solution to this problem. We would not like the European Union to start a long discussion about the legal foundations, which of them are stronger and which weaker, once we have reached the end of a long search for concordant solutions.
There is absolutely no need for Europe to be divided on this issue just because other bodies are divided. The unity of the European Union in solving this problem will be one of our priorities.
I would like to remind you that a similar question and discussions about legal foundations in the mid-90's of the last century led to more than 100,000 deaths in Bosnia and Herzegovina and one million people being displaced. It is difficult to make up that lost time, but we can learn something from it.
Bosnia and Herzegovina was never said to be a bigger security problem than Kosovo. However, what was said was that in some aspects it was a very serious problem, for instance the return of the refugees. In Bosnia and Herzegovina, there are still many refugees who have not been able to return to their homes. Many things that need to be done in that country have been planned, but they cannot be implemented until the refugees have returned to their homes. That is one of the challenges awaiting us and I am afraid that some of the things said about it have been misinterpreted.
Therefore, Ladies and Gentlemen, President of the Parliament, President of the Commission, the priorities presented are our common challenge. I am pleased with your support in realising them together. Once more I would like to emphasise the significance of the cooperation and synergy which we can achieve with the joint participation of all three key institutions of the European Union - the European Parliament, the European Commission and, of course, the Council.
We will do everything in our power to maximise that synergy. I am looking forward to being here with you on many occasions during the Slovenian Presidency and to fruitful and, as we have already seen, very lively discussions with you.
(Applause)
President-in-Office of the Council, my sincere thanks to you for the cogent introduction to your programme for the Slovenian Presidency. All contributions to the debate from the responsible group chairmen and other Members have created the impression that you can count on the enormous and unreserved support of the European Parliament. On behalf of us all I sincerely wish you every success in your work.
President of the Commission. - Mr President, thank you for this very interesting debate, where I think there was a very large consensus supporting the priorities that were presented by the Slovenian Presidency. During my first statement I highlighted some - because I could not go into detail on all aspects - of the priorities for our work during these six months: the ratification of the Lisbon Treaty, the new cycle of the Lisbon Strategy and also our climate and energy package. Specifically on this point, I was very encouraged by the support that many of you gave to our work on this matter. It is very important that we now deliver on our commitments.
The Heads of State and Government agreed on ambitious targets - a 20% reduction in the emission of greenhouse gases and 20% for renewables. We cannot have the targets and then not deliver on the means of achieving those targets. It is a question of coherence and of credibility, and I was very encouraged by the support given to this during today's debate.
I would like just to answer one question that was brought to the debate by Mr Schulz, Mr Lambsdorff and Mr Brok regarding a specific problem that is now being discussed in Germany - the question of possible funding for relocation of a company in Europe. I can tell you that the operational programme on competitiveness for Romania has a specific clause banning the use of Structural Funds for the cofinancing of delocalisation. The European Commission has not received any project relevant to this issue, so the Commission can confirm that no European regional development funding is implicated in this relocation. Of course we consider that it would be unacceptable to use funding from European Union funds for relocation inside the European Union.
(Applause)
At the same time it is true that the European Union, through the PHARE programme, has funded an industrial park in Romania where several companies are now investing. This is important and I will draw the attention of all my colleagues here, especially our German friends, to this debate and how important it is to have a responsibility in this debate.
We have to make a distinction between delocalisation outside the European Union and relocation in Europe. If investment goes from Finland to Germany, it can also go from Germany to Romania. Let us be honest about it. We have to make clear that this is not delocalisation outside the European Union. As you remember, the Commission and I have proposed a Globalisation Adjustment Fund that is already working precisely for cases where some jobs could be affected by delocalisations outside the European Union. It is very important that European leaders at all levels in the European Union - in the Commission, in the European Parliament, but also at national level - also have the courage to explain the benefits of enlargement.
(Applause)
Germany is the country that is now exporting more to the new Member States. The enlargement of the European Union is creating jobs in Germany too. German companies are also investing a lot in the new Member States. So it very important from a European perspective that we all explain that enlargement of the European Union is not only good for the new Members but it is also an opportunity for the European Union as a whole.
(Applause)
At the same time, I agree that we have to check that no Structural Funds money is used to finance a specific delocalisation of a company. That would be unfair competition. But I call on all those who are pro-European to stand up and defend this united enlarged Europe, and also to exploit the benefits that we all, in all the new Member States, are getting from this more dynamic Europe that we can build today.
(Applause)
Many thanks, President of the Commission, for this statement. We wish the Slovenian Presidency every success. We will now go together to the press conference. Voting will then take place here. Thank you for the very intensive and good debate.
Written declarations (Rule 142)
in writing. - (FR) Congratulations, Prime Minister Janša, for your speech to our European Parliament. You are the first leader of one of the nations freed from the yoke of communism that joined the European Union in 2004 to be President of the European Council.
It is a challenge for you, for your people and for your government. There are no large and small countries: there are good and bad ones. Your economic results, your recent acceptance into the euro area and the prosperity of your people make you an example that should inspire many countries teaching lessons to others.
You are the final part of the 'troika' that began with Germany and continued with Portugal, and you will pave the way for the success of the Presidencies in the next 'troika': France, the Czech Republic and Sweden. As I write these lines, I am thinking of Kosovo, your brothers in the Western Balkans, and their future in Europe.
in writing. - (IT) Thank you, Mr President. The Slovenian Presidency commences at a time when, in Europe, a sense of moderate optimism regarding the EU's future is again beginning to be felt. After a few years of confusion and uncertainty, the time has really come to make the EU 27 project take wing. Once again, I would like to ask the Presidency-in-Office to reflect on one particular issue, and that is the two meeting places of the European Parliament.
Now, when we are constantly asking the citizens of our various countries to make sacrifices, we will give a really strong signal if we decide to focus all our work in Brussels. The cost, in terms of financial resources and organisational inconvenience, incurred by Europe due to this monthly change of location is becoming truly unacceptable in the eyes of citizens, who cannot understand the reasons for such an absurd situation. The seat in Strasbourg, which is of course a magnificent city, could be used for other prestigious purposes within the EU's activities. Let us give a good example and, on that theme, let us turn words into action.
in writing. - (PT) As was clear from the debate, and as expressly stated in its programme, the Slovenian Presidency will continue to follow closely the agenda of the German Presidency, giving priority to the ratification of the Treaty of Lisbon. We know that the political elites of the European Union want the Treaty to be ratified by all Member States before the 2009 elections. They are therefore keeping up strong pressure to avoid referendums being held, except in Ireland where the constitution requires it, thereby making clear their attitude to democracy and getting closer to the citizens: only when there are no risks of the citizens voting against their opinions and interests.
Next, their major priority appears to be what they call the 'second cycle of the Lisbon strategy', to increase liberalisation and attacks on public services and social and labour rights. We are also afraid that the situation unfolding in Kosovo is more of a threat to peace and development in Europe if there is a unilateral declaration of independence.
Meanwhile, the serious social problems of unemployment, precarious employment, poverty and growing social and territorial inequality remain unsolved.
We will keep up the fight to abandon these neoliberal policies and to embrace a different Europe of social justice, peace and social progress.
in writing. - (PT) With the Slovenian Presidency of the Council comes the opening of the third act of the farce orchestrated by the forces promoting federalist, neoliberal and militarist integration in Europe, in which the EU - with Germany at the helm - imposes a treaty that was previously rejected, avoiding the holding of national referendums.
They say that there is no need to hold referendums:
Because there is a 'broad consensus' in every country on what the Treaty proposes, especially in the national parliaments. However, one of the main lessons of the referendums in France and the Netherlands was surely that they revealed a profound contradiction between the will of the people and the 'parliamentary majorities'.
Because ratification by the parliaments is as legitimate and democratic as ratification by referendum. How then should we understand the claim that holding a referendum in Portugal would aggravate the risks of the Treaty not entering into force? What they fear is a referendum result that differs from what they want, and so do not hold any.
Because the Treaty proposal is different from the one that was rejected previously and involves 'substantial change'. Yet they do not say what. However, do the promoters themselves not claim that the substance is the same? Read the statements by Giscard d'Estaing.
They are motivated by fear...
The Slovenian Presidency's programme meets all the requirements of one who is interested in economics and is convinced that being in good economic shape is one of the keys to the success of the Union.
In the Presidency's programme I have found many important references to the Lisbon Strategy and to the role of the internal market in the process of strengthening the EU in the international arena.
The 21st century Union should concentrate on education and training. A well-educated society has huge potential, and this in turn must find an application in the economy, which is chiefly based on flourishing small and medium-sized businesses that are easy to set up, without unnecessary formalities and expense. These companies must have access to well-trained employees and to research resources, new technologies and so on. The Presidency is devoting much attention to this.
The Presidency's declaration that it will get involved in eliminating barriers and will concentrate on better regulation sends businesses an important signal. One thing we know is that there is nothing worse than bad legislation.
It seems to me to be particularly important to link the initiative of removing administrative barriers for businesses with the opening up of new paths to new technologies.
The Presidency will also keep consumers in mind; the interests of consumers are just as important as those of business, and should be represented and protected in the same way.
The Presidency's programme is very ambitious, but it also sets out its priorities clearly, and I agree with those priorities.
It only remains for me to convey my congratulations and wish you every success.
in writing. - (HU) Before I start, I would like to welcome the ambitious programme of the Slovenian Presidency, which is treating the important cohesion of the Western Balkans as a prominent question for the whole EU.
According to the Commission's annual report for 2006, the accession of 2004 was a great result for the old and new Member States, but the smooth management of the process was the key factor in its success.
The EU currently has to confront new challenges that require greater efforts. Maximum support from the Slovenian Presidency in fulfilling all the priorities of its programme is essential for handling these matters appropriately, including the creation of the preconditions for Croatian and Turkish accession.
The fundamental interest of the EU is supporting the processes of reform in the Western Balkans, and in sorting out the Kosovo situation within the framework of the European Perspective in a way that is acceptable to everyone. Enlargement is a strategic and security policy interest for the EU, and requires an effective development policy and cooperation in partnership.
The emphasis must also continue to be placed on dealing with programmes for the Western Balkans that serve to reduce differences in the state of development and strengthen social, economic and regional cohesion. However, stimulating investment in human resources and supporting the development of a knowledge-based, creative society are essential for ensuring balance between increasing competitiveness and cohesion, and encouraging the development of the Western Balkans. In accordance with the principle of European solidarity, efforts must be made to end poverty and guarantee 'direct aid' for the countries of the Western Balkans too. It is our joint responsibility to support the programme of the Slovenian Presidency so as to achieve the main objectives of the Union.
All the countries that have joined the European Union since 2004 are proud of the fact that one of them - Slovenia - is taking on the Presidency. We welcome the new Presidency's announcements and the first steps it has taken. The priorities for the first half of 2008 are to a large extent evidence that the work of Slovenia's predecessors is being continued, primarily in the sphere of revival of the Lisbon Agenda, ratification of the new Treaty and action to prevent global warming. Continuity of work is a desirable feature in the European Union, bearing in mind the half-yearly cycle of the Presidency.
Independently of its declared priorities, Slovenia, because of its geography and history, is seen as a country with links to the Balkans. This brings with it both opportunities to enlarge the Union further and, first and foremost, serious problems regarding the question of Kosovo's independence. An understanding of this problem area is a clear ace that the new Presidency holds.
We also hope that a country which has gone through the labour of transformation and adaptation to EU standards will appreciate the problems new Member States face in terms of unreasonable obligations regarding renewable energy and greenhouse gas emissions. A balance needs to be found between care in protecting the natural environment and the need to keep the European economy competitive in global terms. I wish you success, and thank you for your attention.
in writing. - (SK) The start of 2008, of 'Together in Diversity: the European Year of Intercultural Dialogue', is a significant period for the EU, all the more so due to the fact that the EU Presidency in the first half of the year will for the first time be held by a new Member State, Slovenia.
Four priority areas that emphasise the implementation of the new Lisbon Strategy for growth and employment, energy, climate change and relations with the Western Balkans can contribute towards synergy in Europe. Slovenia has an opportunity to become the architect of EU world leadership in the fight against global warming.
The acceptance of the euro is currently a hot topic in Slovakia. Slovakia's acceptance into the euro zone will be decided during the Slovenian Presidency of the European Union. Slovenia is an example to Slovakia: it was the first of the EU-10 countries and the thirteenth of all EU Member States to introduce the euro, which it did in 2007. Slovakia can learn from many of Slovenia's experiences and can use them in its own preparation for the introduction of the euro. I expect that Slovenia will do everything possible to make sure that the decision on whether to introduce the euro in Slovakia by the planned deadline of 1 January 2009 has a positive outcome.
I hope that by its actions the Slovenian Presidency can convince 500 million European citizens that even a small country with 2 million people is capable of successful leadership of the EU during its six-month presidency. I believe that Slovenia will indeed succeed.
in writing. - (FR) I would like to give my warmest wishes for success to the Slovenian Presidency, which represents a form of consecration of the reunification of a Europe divided by the Cold War.
Slovenia, which has cooperated with Germany and Portugal to prepare an 18-month programme, ends a cycle of presidencies marked by a successful relaunch of the institutions and the heavy responsibility of seeing through the process of ratification of the Treaty of Lisbon.
It is a major challenge to which we must all contribute, in each of our respective Member States, to ensure that the forthcoming French Presidency can put this new common foundation definitively in place before the European elections in 2009.
The Slovenian Presidency must also continue and complete the Lisbon Strategy to meet the challenges Europe has to face on energy and climate change, growth and employment.
I sincerely hope that the Slovenian Presidency will manage to guarantee peace and stability in the Western Balkans and produce a unified EU approach to the issue of the final status of Kosovo so that 2008, the European Year of Intercultural Dialogue, can truly be a chance for all Europeans to reaffirm their values of tolerance and mutual understanding.
in writing. - (HU) It is of historical significance that a new Member State that joined the Union in 2004 is leading it in the first half of 2008. This is a major step forward in the recently acceded countries taking the places they deserve at the Union table.
There is a huge amount at stake for the first Presidency from one of the new Member States, and Slovenia is leading the Union at a key time. The most important duties of the Slovenian Presidency are helping with the ratification process for the Lisbon Treaty, dynamically setting in motion the new three-year cycle for the Lisbon Strategy and continuing to develop the integrated energy and climate protection policy.
The Slovenian Presidency is handling the integration of the Western Balkans, especially the question of Kosovo's future status, as a priority. Slovenia's sensitivity and knowledge of the region may make the complicated organisation process a little easier and promote preservation of the unity achieved by the European Council of December 2007 with regard to the missions to be sent to Kosovo.
In March, during the Slovenian Presidency, the European Commission will propose legislation for a health check on the Common Agricultural Policy, which will be the overture to comprehensive conceptual and funding reforms for the CAP. The Presidency will also emphasise programmes for the European Year of Intercultural Dialogue in 2008.
We are cheering on our Slovenian friends, so that they have a successful Presidency. I am sure that the Slovenian policies and diplomacy will successfully solve the difficult tasks, and that, as a new Member State, we can be proud of our neighbour.